Exhibit 10.7

MASTER TERMINAL SERVICES AGREEMENT

This MASTER TERMINAL SERVICES AGREEMENT (this “Agreement”) is made and entered
into as of the Effective Date by and between VALERO PARTNERS OPERATING CO. LLC,
a Delaware limited liability company (“Company”), and VALERO MARKETING AND
SUPPLY COMPANY, a Delaware corporation (“Customer”).

Recitals

WHEREAS, Company (individually or through one of its wholly owned subsidiaries)
owns and/or operates multiple facilities for the storage, terminalling and
handling of petroleum products and other commodities; and

WHEREAS, Company and Customer desire to enter into this Agreement to memorialize
the terms and conditions whereby Customer will deliver, or cause to be
delivered, petroleum products and other commodities to the terminal facilities
for storage, handling and re-delivery, and Company will provide such services
for Customer.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Company and
Customer agree as follows:

Article I.

Defined Terms

Section 1.01 Defined Terms. The following definitions shall for all purposes
apply to the capitalized terms used in this Agreement:

(a) “Additive Equipment” has the meaning set forth in Section 4.03(a).

(b) “Additization Fee” has the meaning set forth in the Schedule.

(c) “Affiliate” means any entity that directly or indirectly Controls, is
Controlled by, or is under common Control with the referenced entity, including,
without limitation, the referenced entity’s parents and their general partners.

(d) “Agreement” means this Master Terminal Services Agreement, together with all
exhibits attached hereto, as the same may be extended, supplemented, amended or
restated from time to time in accordance with the provisions hereof.

(e) “API” means American Petroleum Institute.

(f) “ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.

(g) “Barrel” means 42 Gallons.

(h) “Blending Equipment” has the meaning set forth in Section 4.04(a).



--------------------------------------------------------------------------------

(i) “Blending Fee” has the meaning set forth in the Schedule.

(j) “Business Day” means any Day except for Saturday, Sunday or an official
holiday in the State of Texas.

(k) “Calendar Quarter” means a period of three consecutive Months beginning on
the first Day of each of January, April, July and October.

(l) “Claims” means any and all judgments, claims, causes of action, demands,
lawsuits, suits, proceedings, governmental investigations or audits, losses,
assessments, fines, penalties, administrative orders, obligations, costs,
expenses, liabilities and damages, including interest, penalties, reasonable
attorneys’ fees, disbursements and costs of investigations, deficiencies,
levies, duties and imposts.

(m) “Company” has the meaning set forth in the introductory paragraph.

(n) “Company Affiliated Parties” means Company, the Partnership and their
subsidiaries and their respective contractors and the directors, officers,
employees and agents of each of them.

(o) “Company Force Majeure” has the meaning set forth in Section 17.02.

(p) “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract, or otherwise.

(q) “Customer” has the meaning set forth in the introductory paragraph.

(r) “Customer Force Majeure” has the meaning set forth in Section 17.03.

(s) “Day” means the period of time commencing at 12:00 a.m. on one calendar day
and running until, but not including, 12:00 a.m. on the next calendar day,
according to local time where the Terminal is located.

(t) “Dock” means the marine/barge dock facilities and related improvements, if
any, which are used in connection with the operations of the Terminal.

(u) “Effective Date” means (i) with respect to this Agreement, the date of the
closing of the initial public offering of common units representing limited
partner interests of the Partnership, and (ii) with respect to any Schedule, the
meaning set forth in the Schedule.

(v) “Force Majeure Event” means: (i) acts of God, fires, floods or storms;
(ii) compliance with orders of courts or Governmental Authorities;
(iii) explosions, wars, terrorist acts or riots; (iv) inability to obtain or
unavoidable delays in obtaining material or equipment; (v) disruptions of
utilities or other services caused by events or circumstances beyond the
reasonable control of the affected Party; (vi) events or circumstances similar
to the foregoing (including inability to obtain or unavoidable delays in
obtaining material or equipment and disruption of service provided by third
parties) that prevent a Party’s ability to perform its

 

2



--------------------------------------------------------------------------------

obligations under this Agreement, to the extent that such events or
circumstances are beyond the Party’s reasonable control and could not have been
prevented by the Party’s due diligence; (vii) strikes, lockouts or other
industrial disturbances; and (viii) breakdowns of refinery facilities,
machinery, storage tanks or pipelines irrespective of the cause thereof.
Notwithstanding the foregoing, any turnarounds or other planned outages or
suspensions of operations at the Refinery shall not constitute a “Force Majeure
Event.”

(w) “Gallon” means a United States gallon of two hundred thirty-one cubic inches
of liquid at 60º Fahrenheit, and 14.696 psia for liquids with equilibrium vapor
pressure less than or equal to 14.696 psia and at the equilibrium vapor pressure
for liquids with an equilibrium vapor pressure greater than 14.696 psia.

(x) “Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

(y) “Holdover Fee” has the meaning set forth in the Schedule.

(z) “IIC” means a mutually acceptable independent inspection company.

(aa) “Initial Term” has the meaning set forth in Section 3.01.

(bb) “Interest Rate” means an annual rate (based on a 360-day year) equal to the
lesser of (i) two percent (2%) over the prime rate as published under “Money
Rates” in the Wall Street Journal in effect at the close of the Business Day on
which payment was due and (ii) the maximum rate permitted by Law.

(cc) “Law” means all applicable constitutions, laws (including common law),
treaties, statutes, orders, decrees, rules, injunctions, licenses, permits,
approvals, agreements, regulations, codes, ordinances issued by any Governmental
Authority, including applicable judicial or administrative orders, consents,
decrees, and judgments, published directives, guidelines, governmental
authorizations, requirements or other governmental restrictions which have the
force of law, and determinations by, or interpretations of any of the foregoing
by any Governmental Authority having jurisdiction over the matter in question
and binding on a given Person, whether in effect as of the date hereof or
thereafter and, in each case, as amended.

(dd) “Minimum Quarterly Commitment” has the meaning set forth in the Schedule.

(ee) “Month” or “Monthly” means a calendar month commencing at 12:00 a.m. on the
first Day thereof and running until, but not including, 12:00 a.m. on the first
Day of the following calendar month, according to local time where the Terminal
is located.

(ff) “Monthly Statement” has the meaning set forth in Section 6.01.

(gg) “MPMS” has the meaning set forth in Section 12.01.

 

3



--------------------------------------------------------------------------------

(hh) “Non-Conforming Product” means any Product that fails to meet the
Specifications.

(ii) “Normal Business Hours” means the period of time commencing at 8:00 a.m. on
one Business Day and running until 5:00 p.m. on the same Business Day, according
to local time where the Terminal is located.

(jj) “Notice” means any notice, request, instruction, correspondence or other
communication permitted or required to be given under this Agreement.

(kk) “Outage” has the meaning set forth in Section 4.08.

(ll) “Partnership” means Valero Energy Partners LP.

(mm) “Partnership Change in Control” means Valero ceases to Control the general
partner of the Partnership.

(nn) “Party” means Company or Customer, individually and “Parties” means Company
and Customer, collectively.

(oo) “Person” means an individual or a corporation, firm, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, Government Authority or other entity.

(pp) “Pipeline” means any pipeline owned, operated or legally accessible to
Company and connected to the Terminal which is the subject of a Schedule
referred to in this Agreement.

(qq) “Product” or “Products” means the petroleum product(s) or other
commodity(ies) specified in the Schedule.

(rr) “Quarterly Deficiency Payment” has the meaning set forth in the Schedule.

(ss) “Quarterly Deficiency Volume” has the meaning set forth in the Schedule.

(tt) “Quarterly Surplus Volume” has the meaning set forth in the Schedule.

(uu) “Railway” means any railway employed for the purpose of transporting
Products to and from the Terminal.

(vv) “Refineries” means the Valero refineries located in Port Arthur, Texas,
Sunray, Texas, Memphis, Tennessee and any other Valero refinery specifically
identified as such in the Schedule. The term “Refinery” means any one of the
Refineries, as specified in the Schedule.

(ww) “Removal Deadline” has the meaning set forth in Section 3.02(a).

(xx) “Renewal Term” has the meaning set forth in Section 3.01.

(yy) “Schedule” has the meaning set forth in Section 2.01.

 

4



--------------------------------------------------------------------------------

(zz) “Specifications” has the meaning set forth in the Schedule.

(aaa) “Suspension Date” means the 60th Day after the commencement of a Customer
Force Majeure.

(bbb) “Tanks” means the storage tanks and all appurtenant and associated
pipelines and pumps used in connection with the storage and handling of Products
at the Terminal.

(ccc) “Taxes” means all taxes (except for ad valorem taxes, property taxes,
income taxes, gross receipt taxes, payroll taxes and similar taxes) including
any interest or penalties attributable thereto, imposed by any Governmental
Authority.

(ddd) “Term” has the meaning set forth in Section 3.01.

(eee) “Terminal” means the terminal(s) specified in the Schedule.

(fff) “Terminal Charges” means the Throughput Charges and other fees payable by
Customer for the services provided by Company as set forth in the Schedule.

(ggg) “Terminal Rules” has the meaning set forth in Section 8.02.

(hhh) “Truck Rack” means the truck rack and related improvements, if any, which
are located at or within the Terminal.

(iii) “Valero” means Valero Energy Corporation.

(jjj) “Vessel” means any pushboat, towboat, barge, or other marine vessel or
combination thereof, employed or chartered for the purpose of transporting
Products to and from the Terminal.

Section 1.02 Other Defined Terms. Other terms may be defined elsewhere in this
Agreement or in a Schedule, and, unless otherwise indicated, shall have such
meanings throughout this Agreement or the Schedule.

Section 1.01 Terms Generally. The definitions in this Agreement and any Schedule
shall apply equally to both singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The word “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references to Articles, Sections and Exhibits shall be deemed to be
references to Articles and Sections of, and Exhibits to, this Agreement and any
applicable Schedule, unless the context requires otherwise. References to “the
Schedule” shall be deemed to be references to the applicable Schedule.

 

5



--------------------------------------------------------------------------------

Article II.

Application of Agreement and Schedules

Section 2.01 Application of Agreement and Schedules. Contemporaneously with the
execution of this Agreement, and at any time following the execution of this
Agreement if Customer engages Company to receive, handle, store and redeliver
its petroleum products and other commodities, Customer and Company will execute
a terminal services schedule that will be attached to and become a part of this
Agreement, which Schedule identifies the Terminal and the nature and cost of
services to be provided, and such other terms and conditions that the Parties
may agree to in connection with the receipt, handling, storage and redelivery of
Product (each, a “Schedule”). Unless otherwise specified in such Schedule, upon
entering into a Schedule, all of the terms and conditions of this Agreement will
be deemed to be incorporated by reference into such Schedule; provided, however,
that, unless otherwise provided in this Agreement, in the event of a conflict
between the terms and provisions of this Agreement and the terms of a Schedule,
the terms and provisions of the Schedule will govern. Each Schedule that is
entered into between Company and Customer will, together with the terms of this
Agreement to the extent incorporated by reference therein, create a separate
contract between the Parties.

Article III.

Term and Removal of Product

Section 3.01 Term. This Agreement shall have a primary term commencing on the
Effective Date and ending 10 years from the Effective Date (the “Initial Term”),
and may be renewed by Customer, at Customer’s sole option, for one successive 5
year renewal term (the “Renewal Term”), upon at least 180 Days’ written Notice
from Customer to Company prior to the end of the Initial Term. The Initial Term
and Renewal Term, if any, shall be referred to in this Agreement as the “Term.”
The terms and conditions of this Agreement will survive the termination of this
Agreement to govern any Schedule which has a term (as such term may be extended
thereunder) beyond the Term of this Agreement and shall survive for the
remainder of the term of any such Schedule (as such term may be extended
thereunder).

Section 3.02 Removal of Products.

(a) Customer, at its own expense, shall make arrangements for the removal of its
Products from the Terminal and Company shall remove and redeliver Customer’s
Products in accordance with Customer’s written instructions no later than the
later of (i) the effective date of the termination or expiration of the Schedule
and (ii) 10 Days after Customer’s receipt of Notice to terminate the Schedule in
accordance with its terms, provided that Company may, in its sole discretion,
agree in writing to extend the time for such removal (the later such date being
referred to as the “Removal Deadline”). Customer shall reimburse Company for any
expenses incurred by Company in removing Customer’s Products from the Terminal,
including any expenses incurred by Company for cleaning, degassing or otherwise
preparing the Tank(s) and the removal, processing, transportation or disposal of
all waste generated from the storage of Customer’s Products at the Terminal.

(b) If by the Removal Deadline Customer’s Product has not been removed from the
Terminal, except to the extent any delay in removal is caused by Company, then
in addition to any other rights Company may have under this Agreement or the
Schedule:

(i) Customer shall remain obligated to perform all of the terms and conditions
set forth in the Schedule;

 

6



--------------------------------------------------------------------------------

(ii) Company shall have the right to take possession of such Products and sell
them in public or private sales. In the event of such a sale, Company shall
withhold from the proceeds therefrom all amounts owed to it hereunder and all
reasonable expenses of sale (including any expenses incurred by Company for
cleaning, degassing or otherwise preparing the Tank(s), the removal, processing,
transportation or disposal of all waste generated from the storage of Customer’s
Products, and reasonable attorneys’ fees and any amounts necessary to discharge
any and all liens against the Products). The balance of the proceeds, if any,
shall be remitted to Customer; and

(iii) Customer shall pay any Holdover Fee set forth in the Schedule until all
Products are removed from the Terminal.

Article IV.

Services

Section 4.01 Services. Company will perform or cause to be performed terminal
services for Customer, including the receipt, storage and redelivery of
Products, at the Terminal designated in the Schedule. Except as expressly set
forth herein or in a Schedule, Company will provide or cause to be provided the
labor and supervision necessary to perform all services contemplated by this
Agreement, and Company will provide and maintain or cause to be provided or
maintained the equipment necessary to perform the services contemplated by this
Agreement. All such services performed hereunder by Company shall be performed
in a good and workmanlike manner consistent with good industry practice and in
compliance with all Laws.

Section 4.02 Minimum Quarterly Commitment. During each Calendar Quarter,
pursuant to the terms and conditions of this Agreement and the Schedule,
Customer shall throughput (or otherwise pay for terminal services with respect
to, as contemplated by the Schedule), volumes of Products equal to the
applicable Minimum Quarterly Commitment.

Section 4.03 Additive Injection Services.

(a) If, upon Customer’s request, Company injects additives into Customer’s
Products, the provisions of this Section 4.03 will apply. Company shall provide
or cause to be provided at the Terminal an additive injection system, including
additive storage tanks, pumps, piping, injectors and other equipment necessary
to inject Customer’s additives into the Products, as applicable (the “Additive
Equipment”). Company shall maintain and operate or cause to be maintained and
operated, the Additive Equipment in accordance with customary industry standards
during the Term of this Agreement, including all required reporting and record
keeping prescribed by Law. Customer shall have the right to install its own
additive injection systems at the Terminal at its sole cost and with the consent
of Company, which such consent shall not be unreasonably withheld. Any
Customer-installed additive injection systems shall be the property of Customer
and subject to the same removal set forth in Section 3.03. If Customer installs
its own additive injection systems at the Terminal, Customer shall pay Company
any related additive equipment fee pursuant to the Schedule.

 

7



--------------------------------------------------------------------------------

(b) Customer shall be responsible for providing all of its own additives,
including, lubricity, conductivity, detergents, generic dyes and proprietary
additives that Customer desires to be injected into the Products at the
Terminal. Company shall manage, or cause to be managed if the Terminal is
operated by a third party operator, Customer’s inventory of additives at the
Terminal. Company agrees to inject Customer’s additives into the Products as
instructed by Customer. Company will maintain or cause to be maintained
volumetric additive reconciliation records as required by Law. Customer shall
provide Company with target additization rates which must be at least as high as
the lowest additive concentration as registered with the United States
Environmental Protection Agency.

(c) For each Barrel of a Product into which one or more additives are injected,
Customer shall pay to Company the applicable Additization Fee set forth in the
Schedule.

Section 4.04 Blending Services.

(a) If, upon Customer’s request, Company blends or causes to be blended one or
more Products together or blends ethanol, biodiesel or renewable diesel with any
such Product(s), the provisions of this Section 4.04 will apply. If mutually
agreed by Company and Customer, Company shall provide or cause to be provided at
the Terminal a blending system, including tanks, pumps, piping, and other
equipment necessary to blend Customer’s ethanol, biodiesel and renewable diesel
into the Products, as applicable (the “Blending Equipment”). Company shall
maintain and operate or cause to be maintained and operated, the Blending
Equipment in accordance with customary industry standards during the Term of
this Agreement, including all required reporting and record keeping prescribed
by Law.

(b) Customer shall be responsible for providing all of its own ethanol,
biodiesel and renewable diesel that Customer desires to be blended with Products
at the Terminal. Company agrees to blend or cause to be blended, Customer’s
ethanol, biodiesel and renewable diesel into the Products as instructed by
Customer.

(c) For each Barrel of a Product into which ethanol, biodiesel or renewable
diesel is blended, Customer shall pay to Company the applicable Blending Fee set
forth in the Schedule.

Section 4.05 Loss of Available Capacity. If, for any reason (other than an
Outage or a Company Force Majeure), the average daily capacity of the Terminal
for any service provided under the Schedule during a given Calendar Quarter is
less than the applicable Minimum Quarterly Commitment for such Calendar Quarter,
or if the capacity of the Terminal for any service is required to be allocated
among third parties with the result that the average daily capacity of the
Terminal available to Customer for any service during a given Calendar Quarter
is less than the applicable Minimum Quarterly Commitment for such Calendar
Quarter, then such Minimum Quarterly Commitment for the applicable Calendar
Quarter shall be reduced to equal the average daily capacity available to
Customer during such Calendar Quarter.

Section 4.06 Special Reduction of Minimum Quarterly Commitments. If Company’s
use of all or part of the Terminal for the storage and handling of Products is
restrained, enjoined, restricted or terminated by (a) any Governmental
Authority, (b) right of eminent domain or (c) the owner of leased land, Company,
upon being notified of such restraint, enjoinder, restriction or termination,
shall promptly notify Customer, and the applicable Minimum Quarterly Commitment
shall be reduced to the extent and for such period of time that such restraint,
enjoinder, restriction or termination precludes Customer from satisfying its
Minimum Quarterly Commitment during the Calendar Quarter.

 

8



--------------------------------------------------------------------------------

Section 4.07 Partial Period Proration.

(a) If the Effective Date is any Day other than the first Day of a Calendar
Quarter, or if this Agreement is terminated on any Day other than the last Day
of a Calendar Quarter, then any calculation determined with respect to any such
Calendar Quarter will be prorated by a fraction, the numerator of which is the
number of Days in that part of the Calendar Quarter beginning on the Effective
Date or ending on the date of such termination, as the case may be, and the
denominator of which is the total number of Days in the Calendar Quarter.

(b) If the Effective Date is any Day other than the first Day of a Month, or if
this Agreement is terminated on any Day other than the last Day of a Month, then
any quantity based on a Monthly determination will be prorated by a fraction,
the numerator of which is the number of Days in that part of the Month beginning
on the Effective Date or ending on the date of such termination, as the case may
be, and the denominator of which is the total number of Days in the Month.

Section 4.08 Maintenance; Outage. In the event of any planned or unplanned
maintenance at or shutdown of the Terminal or any Company facilities affecting
the Terminal (in either case, other than due to a Company Force Majeure) that in
Company’s reasonable judgment, will affect Customer’s throughput of Products
hereunder (an “Outage”), Company shall provide Customer with at least 45 Days’
advance notice of the Outage, if such Outage is a planned Outage, or as much
advance notice of the Outage as reasonably possible under the circumstances, if
the Outage is unplanned. Company shall not schedule a planned Outage without
first consulting with Customer and providing Customer with relevant information
about the nature, extent, cause and expected duration of the planned Outage.
Company shall also use reasonable commercial efforts to accommodate any
scheduling requests made by Customer in connection with any Outage. During any
Outage, Company shall not be liable for any loss or damage resulting from or in
connection with the Terminal downtime, other than due to Company’s gross
negligence or willful misconduct. Any Outage shall be treated in the same manner
as a Company Force Majeure in accordance with Section 17.02.

Article V.

Charges

Section 5.01 Terminal Charges. As compensation to Company for the services
provided by it hereunder, Customer shall pay to Company the Terminal Charges as
set forth in the Schedule.

Section 5.02 Recovery of Certain Costs.

(a) If Company agrees to make any expenditures at Customer’s request, Customer
will reimburse Company for such expenditures or, if the Parties agree, the
Throughput Charges payable by Customer as set forth in the Schedule will be
increased or additional Terminal Charges shall be added to the Schedule.

 

9



--------------------------------------------------------------------------------

(b) If during the Term, any new Law is enacted or promulgated or any existing
Law or its interpretation is materially changed, and if such new or changed Law
will have a material adverse economic impact upon a Party, then either Party,
acting in good faith, shall have the option to request renegotiation of the
relevant provisions of this Agreement and/or the affected Schedule(s) with
respect to the Parties’ future performance. In such event, the Parties will meet
and negotiate in good faith amendments to this Agreement and the affected
Schedule(s) to conform this Agreement and the affected Schedule(s) to the new or
changed Law while preserving the Parties’ economic, operational, commercial and
competitive arrangements in accordance with the understandings set forth in this
Agreement and the affected Schedule(s).

Article VI.

Monthly Statement and Payment

Section 6.01 Monthly Statement. Within 10 Days after the end of each Month,
Company shall provide Customer with a statement (a “Monthly Statement”) for such
preceding Month, which statement shall include, for each Product: the beginning
inventory, receipts, withdrawals, ending inventory, storage variation
adjustment, number of Barrels of Products additized (if any), volume losses (if
calculated hereunder) and the Terminal Charges due to Company (after application
of any Quarterly Surplus Volume credit to which Customer may be entitled
pursuant to the Schedule). If requested by Customer, Company shall provide
Customer with copies of individual tank gauge reports, Vessel gauge report,
pipeline meter tickets, or truck unloading rack meter tickets for receipts and
withdrawals at the Terminal for such Month, if available. Each Monthly Statement
immediately following the last Month in each Calendar Quarter shall include a
report that sets forth the amount of the Quarterly Deficiency Volume, if any, or
Quarterly Surplus Volume, if any, and any Quarterly Deficiency Payment that may
be due and payable by Customer.

Section 6.02 Payment. Payment of the amount(s) identified on each Monthly
Statement shall be due, without setoff or discount 10 Business Days after such
Monthly Statement is received. All payments shall be made to Company in
immediately available funds to an account specified in writing by Company from
time to time. Any bank charges incurred by Customer in remitting funds shall be
borne by Customer. Acceptance by Company of any payment from Customer for any
charge or service after termination or expiration of the Schedule shall not be
deemed a renewal of the Schedule or a waiver by Company of any default by
Customer under the Schedule or this Agreement.

Section 6.03 Interest. Any undisputed amount payable by Customer hereunder
shall, if not paid when due, bear interest at the Interest Rate from the payment
due date until, but excluding, the date payment is received by Company.

Section 6.04 Disputes. If Customer reasonably disputes any Monthly Statement, in
whole or in part, Customer shall, within 10 Business Days after receipt of the
Monthly Statement, notify Company in writing of the dispute and shall pay the
undisputed portion pursuant to the terms of Section 6.02. The Parties agree to
promptly and in good faith negotiate a resolution to any such dispute. In the
event the Parties are unable to resolve such dispute, either Party may pursue
any remedy available at law or in equity to enforce its rights hereunder. In the
event that it is determined or agreed that Customer must or will pay the
disputed amount then Customer shall

 

10



--------------------------------------------------------------------------------

pay interest at the Interest Rate from and including the original payment due
date until, but excluding, the date the disputed amount is received by Company.
If Customer fails to notify Company of any dispute with respect to a Monthly
Statement within 10 Business Days of receipt of such Monthly Statement, such
Monthly Statement shall be deemed final and binding, absent fraud.

Section 6.05 Audit. Company will retain its books and records related to the
charges to Customer for services provided under this Agreement and the Schedule
for a period of two years from the date the services are rendered. Customer may
audit such books and records at Company’s offices where such books and records
are stored upon not less than 15 Days’ prior written notice. Any such audit will
be at Customer’s expense and will take place during Company’s business hours.

Article VII.

Storage of Products

Section 7.01 Commingled Storage. Except as otherwise specifically provided
herein or in the Schedule, Company is not required to store Customer’s Products
in dedicated storage. Each Product may be stored in commingled storage with
third-party Product; provided, however, that any third-party Product commingled
with a Customer Product shall meet or exceed the Specifications.

Section 7.02 Tank Bottoms and Line Fill. If Customer’s Product is placed in
commingled storage, then Customer will provide a pro rata share of the tank
bottoms (including, if applicable the amount of Product required for a floating
roof to remain continuously afloat) and a pro rata share of line fill for
Product at the Terminal. Customer’s pro rata share will be determined by Company
and is subject to change. If Customer’s Product is placed in segregated storage,
then Customer will be responsible for providing tank bottoms (including, if
applicable, the amount of Product required for a floating roof to remain
continuously afloat) and line fill for Product at the Terminal.

Section 7.03 Negative Inventory. Customer shall not withdraw from the Terminal a
greater volume of any Product than it has in inventory at the Terminal on the
date of withdrawal.

Article VIII.

Operating Hours; Terminal Access

Section 8.01 Operating Hours. Subject to Outages, Product quality issues or
other operational issues, Company shall operate or cause to be operated the
Terminal 24 hours per Day, 7 Days per week.

Section 8.02 Terminal Access. As a condition to being granted access to the
Terminal, Customer shall require all contractors, carriers and customers
designated by it to deliver, receive, sample or inspect Customer’s Products at
such Terminal, or to provide any other service for Customer, to sign and comply
with the Terminal access agreement in such form as Company may reasonably
specify from time to time. Further, Customer shall cause all such designated
contractors, carriers and customers to comply with all applicable Terminal rules
and regulations (“Terminal Rules”), provided that any such Terminal Rules
(i) shall be uniformly applied to all

 

11



--------------------------------------------------------------------------------

of Company’s customers at the Terminal and (ii) unless required by Law, shall
not materially and adversely affect Customer’s rights and obligations under this
Agreement. Company shall make copies of such Terminal Rules available to
Customer and its designated contractors, carriers and customers at the Terminal.
Company reserves the right, from time to time, to change, amend or modify the
Terminal Rules, provided that (i) Company provides Customer with written notice
of any such change, amendment or modification, which notice may be by posting a
copy at the Terminal, (ii) any such changes, amendments or modifications shall
be uniformly applied to all of Company’s customers at the Terminal and
(iii) unless required by Law, any such changes, amendments or modifications
shall not materially and adversely affect Customer’s rights and obligations
under this Agreement. Any such changes, amendments or modifications shall become
binding upon Customer 10 Days following the posting of a copy at the affected
Terminals or the receipt by Customer of a copy, whichever occurs sooner.

Article IX.

Deliveries, Receipts and Withdrawals

Section 9.01 Delivery and Receipt. Customer will deliver Product to and receive
Product from the Terminal by the method(s) stated in the Schedule.

(a) Truck and Railway. If the Schedule allows Customer to deliver, or cause to
be delivered, Product to or receive Product, or cause Product to be received,
from the Terminal by truck or Railway, the procedures in this Section 9.01(a)
will apply. Company will receive Products by truck and Railway during Normal
Business Hours and at such times as may be required by Customer in accordance
with the agreed-upon scheduling. If the Terminal is equipped with an automated
loading Truck Rack, Company will redeliver Product to Customer 24 hours per day,
seven days per week. If the Terminal is not equipped with an automated loading
Truck Rack, Company will redeliver Product to Customer during Normal Business
Hours.

(b) Pipeline. If the Schedule allows Customer to deliver, or cause to be
delivered, Product to or receive Product, or cause Product to be received, from
the Terminal by Pipeline, the procedures in this Section 9.01(b) will apply.
Company will receive and redeliver Product by Pipeline 24 hours per day, 7 days
per week in accordance with the agreed-upon scheduling.

(c) Vessel. If the Schedule allows Customer to deliver, or cause to be
delivered, Product to or receive Product, or cause Product to be received, from
the Terminal by Vessel, the procedures in this Section 9.01(c) will apply.
Company will receive and redeliver Product by Vessel 24 hours per day, seven
days per week in accordance with the agreed-upon scheduling. Customer will
arrange with Company for the delivery of Product to one or more Vessels
nominated by Customer which have been vetted and otherwise approved in advance
by Company in accordance with the Terminal Rules. Subject to the nominating and
scheduling procedures in the Terminal Rules, Vessels will be loaded on a first
come, first served basis within accepted and confirmed loading windows. Company
will not be responsible for the payment of any demurrage or costs incurred by
Customer or its carrier for any delay in delivery of Product, except to the
extent caused by the gross negligence or willful misconduct of Company. The
procedures set forth in the Terminal Rules will apply to the receipt and
redelivery of all Product by Vessel at the Terminal.

 

12



--------------------------------------------------------------------------------

Section 9.02 Redelivery of Products. Customer shall provide any documentation
reasonably required by Company to authorize withdrawals by or on behalf of
Customer from the Terminal. Upon redelivery of Products to Customer or its
designated carrier or customer, Company shall have no further responsibility for
any Claims that arise after redelivery out of Customer’s possession or use of
such Products.

Article X.

Title; Custody

Section 10.01 Title. Title to all of Customer’s Products received, stored,
handled and loaded out by Company at the Terminal shall remain at all times in
Customer’s name.

Section 10.02 Custody.

(a) Custody of all Products received by Company at the Terminal via (i) truck or
Railway shall pass to Company when such Products pass the last permanent flange
connection between the delivering truck’s or railcar’s unloading assembly and
the receiving pipeline at the Terminal; (ii) a connecting third-party Pipeline
shall pass to Company when such Products pass the flange connection between the
delivering pipeline and the intake manifold of the Terminal; and (iii) Vessel
shall pass to Company when such Products pass the off-loading arm flange
connection between the Vessel and the Terminal’s receiving pipeline.

(b) Custody of all Products withdrawn and delivered to Customer or its customers
from the Terminal via: (i) truck or Railway shall pass back to Customer or its
customer when such Products pass the connection between the Terminal’s loading
arm and the receiving truck or railcar; (ii) a connecting third-party Pipeline
shall pass back to Customer when such Products pass the discharge flange
connection between the discharge manifold of the Terminal and the receiving
third-party Pipeline; and (iii) Vessel shall pass back to Customer when such
Products pass the connection between the Terminal’s discharge pipeline and the
Vessel’s loading arm.

Article XI.

Product Quality

Section 11.01 Product Specifications. Customer will deliver to the Terminal only
Products of the type specified in the Schedule and that otherwise complies with
the Specifications and any specifications imposed by Law. Customer agrees not to
deliver or cause to be delivered to the Terminal any Non-Conforming Product.

Section 11.02 Verification by Company. Company may, from time to time, sample
and test (or cause to be sampled and tested) by an IIC analysis any Product
tendered into commingled storage for Customer’s account hereunder in order to
verify that such Product so tendered meets the Specifications. Testing conducted
by or on behalf of Company will be done in accordance with then-current ASTM
procedures. Company shall provide Customer with a copy of each such analysis.
All costs for each such verification analysis shall be borne by Company, unless
(i) the testing was requested by or consented to in writing by Customer or
(ii) the analysis reveals that Customer has delivered Products to the Terminal
that do not comply with Specifications.

 

13



--------------------------------------------------------------------------------

Section 11.03 Sampling by Customer. Customer may, at its sole cost and expense,
sample and test, or cause to be sampled and tested, by an IIC analysis its
Products in storage at the Terminal to satisfy itself that the minimum Product
specifications are maintained. Testing conducted by or on behalf of Customer
will be done in accordance with then-current ASTM procedures. If any such sample
indicates the presence of any Product that does not meet Specifications for such
Product in effect on the date of such sample, Customer shall immediately notify
Company by telephone and Customer shall confirm such notification in writing by
telecopy Notice. If Customer does not so notify Company, Company’s Product
sample analysis shall be deemed to be conclusive and binding upon both Parties,
absent fraud.

Section 11.04 Non-Conforming Products. Customer shall be liable for all
reasonable costs and losses in curing, removing, or recovering any
Non-Conforming Products, except to the extent that such Non-Conforming Products
fail to meet the Specifications due to the negligence or willful misconduct of
Company. After such consultation with Customer as may be practical under the
circumstances, but otherwise at Company’s sole discretion, Company may attempt
to blend the Non-Conforming Products, remove and dispose of the Non-Conforming
Products, or, if necessary, recover any Non-Conforming Products from field
locations and, except to the extent that such Non-Conforming Products fail to
meet the Specifications due to the negligence or willful misconduct of Company,
Customer shall reimburse Company for all reasonable costs associated therewith.
Except to the extent that such Non-Conforming Products fail to meet the
Specifications due to the negligence or willful misconduct of Company, if
Customer’s Non-Conforming Products cause any contamination, dilution or other
damages to the petroleum products or other commodities of other customers of
Company, Customer agrees to indemnify, defend and hold the Company Affiliated
Parties harmless from and against any Claims incurred by, or charged against any
of the Company Affiliated Parties, as a result of such event and shall be
responsible for all costs and liabilities associated with or incurred as a
result of such event.

Article XII.

Volume Determinations

Section 12.01 Measurement. Measurements, volume corrections, equipment
procedures, calculations and practices used for custody transfer determinations
shall conform to the most current API Manual of Petroleum Measurement Standards
(“MPMS”). All equipment used for measurements (such as meters, temperature and
pressure devices and gauge tapes) shall be calibrated at least quarterly, but
more often if necessary. Customer shall have the right to review and receive
copies of measurement and calibration records including maintenance, calibration
or replacement of any device used to measure Customer’s Product.

Section 12.02 Volume Determination. All volume determinations shall be adjusted
to a temperature of 60° Fahrenheit and 14.696 psia for liquids with equilibrium
vapor pressure less than or equal to 14.696 psia and at the equilibrium vapor
pressure for liquids with an equilibrium vapor pressure greater than to 14.696
psia pursuant to the most recent edition of the MPMS, Chapter 11 (according to
whichever table is relevant to the Product being measured), or, if applicable,
the most recent publication of the Renewable Fuel Standard Program under the
Energy Policy Act of 2005 and the Energy Independence and Security Act of 2007.
Volume determinations of Product received into and delivered from the Terminal
shall be in accordance with the following:

 

14



--------------------------------------------------------------------------------

(a) Truck and Railcar. The quantity of Products received from or delivered to
trucks or railcar, as applicable, will be determined using one of the following
methods, in order of preference (i) by Truck Rack meter, if available, (ii) by
scales, if available, (iii) by manually gauging the Terminal’s static tanks or
(iv) by gauging the railcar.

(b) Pipeline. The quantity of Products received from or delivered to a Pipeline
will be determined using one of the following methods, in order of preference
(i) by calibrated custody transfer grade meter, or if a custody transfer grade
meter is not available, by calibrated meter, if available, (ii) by manually
gauging the Terminal’s static tanks or (iii) as otherwise set forth in the
Schedule.

(c) Vessel. All Products received from or delivered to Vessels will be
determined by an IIC using the measurement methods below and will be the basis
for preparing relevant shipping documents except in cases of fraud or manifest
error. In the absence of an IIC, Company’s measurements will be final and
binding except in cases of fraud or manifest error. The volumes received from or
delivered to Vessels shall be determined by one of the following measurement
methods in the following order of preference:

(i) custody transfer grade meter(s);

(ii) shore tank(s) measurements (static tank), as determined by the IIC;

(iii) in the event of an active (versus static) shore tank during any part of
the transfer, or if the IIC determines shore quantities to be inaccurate or not
representative of the cargo transferred, quantity shall be based on the volumes
as determined from measurements of the Vessel before and after the transfer with
application of a vessel experience factor, if determined valid and applicable by
the IIC; or

(iv) in the event the IIC determines that the above custody transfer measurement
points are inaccurate or not representative of the volume(s) of cargo
transferred, the Parties agree to negotiate in good faith to agree upon a new
basis for custody transfer volumes.

(d) A Customer representative may witness testing, calibration of equipment,
meter reading, and gauging of Products at the Terminal, at Customer’s expense.
In the absence of a Customer representative, Company’s measurements shall be
deemed to be accurate, absent fraud.

(e) The scheduling and costs related to volume determinations made by an IIC
will be arranged and paid for by Customer.

Article XIII.

Volume Losses

Section 13.01 Volume Losses. Company shall have no liability whatsoever to
Customer for any loss of, damage to or downgrading of Customer’s Product, unless
and to the extent such loss or damage results from Company’s gross negligence or
willful misconduct. In no event shall Company be liable for more than the
replacement of lost or damaged Product or, at its option, payment of the
replacement cost of any lost or damaged Product. Notwithstanding the

 

15



--------------------------------------------------------------------------------

foregoing, in the event the Terminal becomes equipped to measure volume gains
and losses through the installation of custody transfer meters and Company
begins to accept third-party Products for storage and handling at and redelivery
from the Terminal, Company shall establish an appropriate loss allowance and
allocate gains and losses among Customer and the third party customers in
accordance with standard industry practices.

Section 13.02 Pass-Through of Volume Losses or Gains. To the extent Company is
required to make any payments to or is due any amounts from the operator of the
Terminal with respect to any volume losses or gains, as applicable, with respect
to any of Customer’s Products, such amounts shall be passed through to Customer,
and each of Customer and Company shall be required to remit to the other Party
any such amounts due to or received from the operator of the Terminal, as
applicable, in respect of such volume losses or gains.

Article XIV.

Insurance

Section 14.01 Insurance. Insurance for Customer’s Products, if any, that may be
desired by Customer shall be carried by Customer at Customer’s expense. Should
Customer elect to carry insurance, then without prejudice to Customer’s rights
to directly assert self-insured claims for losses, each policy of insurance
shall be endorsed to provide a waiver of subrogation rights against Company and
the Partnership and their respective Affiliates to the extent of the liabilities
and obligations assumed by Customer under this Agreement. Notwithstanding
anything in Section 13.01 to the contrary, Company shall not be liable to
Customer for Product losses or shortages for which Customer is compensated by
its third party insurer.

Article XV.

Taxes

Section 15.01 Taxes. Customer shall be responsible for and shall pay all sales
Taxes and similar Taxes on goods and services provided hereunder and any other
Taxes now or hereafter imposed by any Governmental Authority in respect of or
measured by Products handled or stored hereunder or the manufacture, storage,
delivery, receipt, exchange or inspection thereof, and Customer agrees to
promptly reimburse Company for any such Taxes Company is legally required to
pay, upon receipt of invoice therefor. Each Party is responsible for all Taxes
in respect of its own real and personal property.

Article XVI.

Health, Safety and Environment

Section 16.01 Spills; Environmental Pollution.

(a) In the event of any Product spill or other environmentally polluting
discharge caused by Company’s operation of the Terminal, any clean-up resulting
from any such spill or discharge and any liability resulting from such spill or
discharge, shall be the responsibility of Company, except to the extent such
spill or discharge is caused by Customer or a third party receiving Products on
Customer’s behalf, at its request or for its benefit.

 

16



--------------------------------------------------------------------------------

(b) In the event and to the extent of any Product spill or other environmentally
polluting discharge caused by Customer or in connection with Customer or a third
party receiving Products on Customer’s behalf, at its request or for its
benefit, Company is authorized to commence containment or clean-up operations as
deemed appropriate or necessary by Company or as required by any Governmental
Authority, and Company shall notify Customer of such operations as soon as
reasonably practicable. All liability and reasonable costs of containment or
clean-up shall be borne by Customer except that, in the event a spill or
discharge is caused by the joint negligence of both Company and Customer or a
third party receiving Products on Customer’s behalf, at its request or for its
benefit, liability and costs of containment or clean-up shall be borne jointly
by Company and Customer in proportion to each Party’s respective negligence.

(c) For purposes of this Section 16.01, the negligence of a third party
receiving Products on Customer’s behalf, at its request or for its benefit,
shall be attributed to Customer.

(d) The Parties shall cooperate for the purpose of obtaining reimbursement if a
third party is legally responsible for costs or expenses initially borne by
Company or Customer.

Section 16.02 Inspection. During Normal Business Hours and upon prior Notice to
Company, Customer may: (a) inspect the Terminal, including health, safety, and
environmental audits by inspector(s) chosen by Customer; (b) make physical
checks of Products in storage at the Terminal, (c) audit Company’s health,
safety, environmental, and operational records relating to the performance of
this Agreement and otherwise observe such performance and (d) subject to the
provisions of Section 8.02, enter upon the Terminal property for any of the
foregoing purposes. For clarity, none of the rights identified in this Section
16.02 shall be exercised by Customer in such manner as to substantially
interfere with or diminish Company’s complete control and responsibility for the
operation of the Terminal.

Section 16.03 Incident Notification. Each Party undertakes to notify the other
Party as soon as reasonably practical, but in no event more than 24 hours, after
becoming aware of any accident, spill or incident involving the other Party’s
employees, agents, contractors, sub-contractors or their equipment, or
Customer’s Products at the Terminal, and to provide reasonable assistance in
investigating the circumstances of the accident, spill or incident. If any
accident, spill or incident involving Customer’s Products requires a report to
be submitted to a Governmental Authority, Company shall notify such Governmental
Authority as soon as reasonably practical in compliance with applicable Law. A
copy of any such required report shall be delivered to Customer.

Section 16.04 Vessel Vetting. Customer shall have procedures in place to ensure
that all Vessels accepted to call at the Dock meet minimum standards of safe
operation as established by Company. Company shall advise Customer of specific
requirements applicable to the Dock.

 

17



--------------------------------------------------------------------------------

Article XVII.

Force Majeure

Section 17.01 Suspension During Force Majeure Events. Promptly upon the
occurrence of a Force Majeure Event, a Party affected by a Force Majeure Event
shall provide the other Party with written notice of the occurrence of such
Force Majeure Event. If a Party is prevented from performing its obligations
under this Agreement due to a Force Majeure Event, then, to the extent that it
is affected by the Force Majeure Event, the obligations of the Parties hereto
shall be addressed as set forth in Sections 17.02 and 17.03 during the
continuance of such Party’s inability to perform caused by the Force Majeure
Event.

Section 17.02 Company Force Majeure. If a Force Majeure Event is declared by
Company or to the extent the Force Majeure Event impacts the Terminal and
Customer declares such Force Majeure Event (each a “Company Force Majeure”),
each Party’s obligations (other than an obligation arising prior to the Company
Force Majeure to pay any amounts due to the other Party) shall be temporarily
suspended during the occurrence of, and for the entire duration of, the Company
Force Majeure to the extent that such Company Force Majeure prevents either
Party from performing its obligations under this Agreement and the Schedule. The
Minimum Quarterly Commitment during the period of the Company Force Majeure
shall be ratably reduced to reflect the suspension.

Section 17.03 Customer Force Majeure. If a Force Majeure Event, other than a
Company Force Majeure, (a “Customer Force Majeure”) is declared by Customer
thereby precluding Customer from performing its obligations under this Agreement
and the Schedule, including a Customer Force Majeure impacting the Refinery that
affects Customer’s performance under this Agreement and the Schedule, Customer’s
obligations (other than Customer’s obligation arising prior to the Suspension
Date to pay any amounts due to Company) shall be temporarily suspended beginning
on the Suspension Date, and for the entire remaining duration of such Customer
Force Majeure. The Minimum Quarterly Commitment during the period of the
Customer Force Majeure following the Suspension Date shall be ratably reduced to
reflect the suspension.

Section 17.04 Obligation to Remedy Force Majeure Events. A Party affected by a
Force Majeure Event shall take commercially reasonable steps to remedy such
situation so that it may resume the full performance of its obligations under
this Agreement and the Schedule as soon as reasonably practicable.

Section 17.05 Strikes and Lockouts. The settlement of strikes, lockouts and
other labor disturbances shall be entirely within the discretion of the affected
Party and the requirement to remedy a Force Majeure event as soon as reasonably
practicable shall not require the settlement of strikes or lockouts by acceding
to the demands of an opposing Person when such course is reasonably inadvisable
in the discretion of the Party having the difficulty.

Section 17.06 Action in Emergencies. Company may temporarily suspend performance
of the services provided by Company to prevent injuries to persons, damage to
property or harm to the environment.

 

18



--------------------------------------------------------------------------------

Article XVIII.

Limitation of Liability

Section 18.01 Limitation of Liability. In no event shall any Party be liable to
any other Party for any consequential, indirect, incidental, punitive,
exemplary, special or similar damages or lost profits suffered, directly or
indirectly, by any Party. Each Party shall be discharged from any and all
liability with respect to services performed and any loss or damage Claims
arising out of this Agreement or the Schedule unless suit or action is commenced
within two years after the applicable cause of action arises.

Article XIX.

Termination; Non-Exclusive Remedies

Section 19.01 Default; Right to Terminate.

(a) Should either Party default in the prompt performance and observance of any
of the terms and conditions of this Agreement or a Schedule, and should such
default continue for 15 Days or more after Notice thereof by the non-defaulting
Party to the defaulting Party, or should either Party become insolvent, commence
a case for liquidation or reorganization under the United States Bankruptcy Code
(or become the involuntary subject of a case for liquidation or reorganization
under the United States Bankruptcy Code, if such case is not dismissed within 30
Days), be placed in the hands of a state or federal receiver or make an
assignment for the benefit of its creditors, then the other Party shall have the
right, at its option, to terminate the Schedule (and this Agreement with respect
to such Schedule) immediately upon delivery of Notice to the other Party.

(b) In the event of a default by Customer under a Schedule, the amounts
theretofore accrued with respect to such Schedule shall, at the option of
Company, become immediately due and payable. In the event of default by Company
under a Schedule, Customer shall have the right, at its option, to terminate
such Schedule (and this Agreement with respect to such Schedule), provided that
Customer shall have paid Company for the amounts that have accrued under such
Schedule to the date of such termination. In no event shall a default under one
Schedule be deemed to be a default under any other Schedule.

Section 19.02 Termination Following a Force Majeure Event. If a Force Majeure
Event prevents Company or Customer from performing its respective obligations
under the Schedule for a period of more than 12 consecutive Months, the
Schedule, or to the extent the Force Majeure Event only affects a portion of the
obligations under the Schedule, the portion of those obligations so affected,
may be terminated by either Party at any time after the expiration of such
12-Month period upon at least 30 Days’ Notice to the other Party.

Section 19.03 Non-Exclusive Remedies. Except as otherwise provided in this
Agreement or the Schedule, the remedies of Company and Customer provided in this
Agreement shall not be exclusive, but shall be cumulative and shall be in
addition to all other remedies in favor of Company or Customer at law or in
equity.

Article XX.

Public Use

Section 20.01 Public Use. This Agreement is made as an accommodation to
Customer. In no event shall Company’s services hereunder be deemed to be those
of a public utility or a common carrier. If any action is taken or threatened by
any Governmental Authority to declare Company’s services hereunder to be those
of a public utility or a common carrier, then, in such event, at the option of
Company and upon Customer’s receipt of Company’s Notice, Company may restructure
and amend this Agreement or the Schedule, as necessary or terminate the Schedule
on the effective date of such action as to the affected Terminal or services.

 

19



--------------------------------------------------------------------------------

Article XXI.

Notices

Section 21.01 Notices. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement or a Schedule must be in
writing and must be given by e-mail or United States mail, addressed to the
Person to be notified, postpaid, and registered or certified with return receipt
requested or by delivering such notice in person or by facsimile to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by e-mail or facsimile shall be effective upon actual
receipt if received during the recipient’s normal business hours or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement or a Schedule shall be sent to or made at the address
set forth below or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 21.01.

If to Customer:

Vice President Product Supply (Light Products)

Valero Marketing and Supply Company

One Valero Way

San Antonio, Texas 78249

Attn: Mark Swensen

Facsimile: 210-345-2413

E-mail: Mark.Swensen@valero.com

or

Vice President Crude, Feedstock Supply & Trading (Crude Oil)

Valero Marketing and Supply Company

One Valero Way

San Antonio, Texas 78249

Attn: Gary Simmons

Facsimile: 210-345-2413

E-mail: Gary.Simmons@valero.com

If to Company:

President and Chief Operating Officer

Valero Energy Partners GP LLC

One Valero Way

San Antonio, Texas 78249

Attn: Rich Lashway

Facsimile: 210-370-5161

E-mail: Rich.Lashway@valero.com

 

20



--------------------------------------------------------------------------------

Article XXII.

Miscellaneous

Section 22.01 Governing Law and Jurisdiction. This Agreement shall be subject to
and governed by the laws of the State of Texas, excluding any conflicts-of-law
rule or principle that might refer the construction or interpretation of this
Agreement to the laws of another state. Any disputes arising out of this
Agreement will be subject to the exclusive jurisdiction of the U.S. District
Court located in Harris County, Texas if federal jurisdiction is available and
to the courts of the State of Texas located in Harris County, Texas if federal
jurisdiction is not available.

Section 22.02 Assignment.

(a) Neither Party may assign its rights under this Agreement or any Schedule
without prior written consent of the other Party except:

(i) if Customer sells or otherwise transfers any Refinery, Customer may assign
the Schedule(s) related to such Refinery, and the terms and conditions of this
Agreement related to such Schedule(s) shall be novated into a new agreement
between Company and the transferee of such Schedule(s) subject to the provisions
of Section 22.02(b); and

(ii) Company may make collateral assignments of this Agreement or any Schedule
to secure financing;

provided, however, that in no event shall Customer be required to consent to
Company’s assignment of this Agreement or any Schedule to any Person that is
engaged in the business of refining and marketing petroleum products (or that
directly or indirectly Controls or is Controlled by a Person that is engaged in
the business of refining and marketing petroleum products) in any State where a
Terminal covered by a Schedule is located.

(b) Upon an assignment or partial assignment of this Agreement or a Schedule by
either Party, the assigned rights and obligations shall be novated into a new
agreement with the assignee, and such assignee shall be responsible for the
performance of the assigned obligations unless the non-assigning Party has
reasonably determined that the assignee is not financially or operationally
capable of performing such assigned obligations, in which case the assignor
shall remain responsible for the performance of such assigned obligations.

Section 22.03 Partnership Change in Control. Customer’s obligations hereunder
shall not terminate in connection with a Partnership Change in Control. Company
shall provide Customer with Notice of any Partnership Change in Control at least
60 Days prior to the effective date thereof.

Section 22.04 No Third-Party Rights. Except as expressly provided, nothing in
this Agreement or any Schedule is intended to confer any rights, benefits or
obligations to any Person other than the Parties and their respective successors
and assigns.

Section 22.05 Compliance with Laws. Each Party shall at all times comply with
all Laws with respect to the use of the Terminal and in the performance of this
Agreement or any Schedule.

 

21



--------------------------------------------------------------------------------

Section 22.06 Severability. If any provision of this Agreement or any Schedule
or the application thereof shall be found by any arbitral panel or court of
competent jurisdiction to be invalid, illegal or unenforceable to any extent and
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the Parties. In any event, the remainder of this
Agreement or such Schedule and the application of such remainder shall not be
affected thereby and shall be enforced to the greatest extent permitted by Law.

Section 22.07 Non-Waiver. The failure of either Party to enforce any provision,
condition, covenant or requirement of this Agreement or any Schedule at any time
shall not be construed to be a waiver of such provision, condition, covenant or
requirement unless the other Parties are so notified by such Party in writing.
Any waiver by a Party of a default by any other Party in the performance of any
provision, condition, covenant or requirement contained in this Agreement or any
Schedule shall not be deemed to be a waiver of such provision, condition,
covenant or requirement, nor shall any such waiver in any manner release such
other Party from the performance of any other provision, condition, covenant or
requirement.

Section 22.08 Entire Agreement. This Agreement and the Schedule, together with
all exhibits attached hereto and thereto, constitute the entire agreement
between the Parties relating to its subject matter contemplated by this
Agreement and the Schedule and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, between the Parties relating to the subject matter hereof and thereof,
and there are no warranties, representations or other agreements between the
Parties in connection with the subject matter hereof and thereof except as
specifically set forth in, or contemplated by, this Agreement or the Schedule.

Section 22.09 Amendments. This Agreement shall not be modified or amended, in
whole or in part, except by a written amendment signed by both Parties. No
amendment to a Schedule will be effective unless made in writing and signed by
both Parties.

Section 22.10 Survival. Any indemnification granted hereunder by one Party to
the other Party shall survive the expiration or termination of all or any part
of this Agreement.

Section 22.11 Counterparts; Multiple Originals. This Agreement may be executed
in any number of counterparts, all of which together shall constitute one
agreement binding on each of the Parties. Each of the Parties may sign any
number of copies of this Agreement. Each signed copy shall be deemed to be an
original, but all of them together shall represent one and the same agreement.

Section 22.12 Exhibits. The exhibits identified in this Agreement are
incorporated in this Agreement and constitute a part of this Agreement. If there
is any conflict between this Agreement and any exhibit, the provisions of the
exhibit shall control.

Section 22.13 Headings; Subheadings. The headings and subheadings of this
Agreement have been inserted only for convenience to facilitate reference and
are not intended to describe, interpret, define or limit the scope, extent or
intent of this Agreement or any provision hereof.

 

22



--------------------------------------------------------------------------------

Section 22.14 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any of
the provisions of this Agreement.

Section 22.15 Business Practices. Company shall use its best efforts to make
certain that all billings, reports, and financial settlements rendered to or
made with Customer pursuant to this Agreement or any Schedule, or any revision
of or amendments to this Agreement or any Schedule, will properly reflect the
facts about all activities and transactions handled by authority of this
Agreement and the Schedule and that the information shown on such billings,
reports and settlement documents may be relied upon by Customer as being
complete and accurate in any further recording and reporting made by Customer
for whatever purposes. Company shall notify Customer if Company discovers any
errors in such billings, reports, or settlement documents.

[Signature page follows.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.

 

COMPANY: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   Senior Vice President CUSTOMER: VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Joseph W. Gorder

Name:   Joseph W. Gorder Title:   President

Signature Page to Master Terminal Services Agreement



--------------------------------------------------------------------------------

TERMINAL SERVICES SCHEDULE

(El Paso Terminal)

This Terminal Services Schedule (this “Schedule”) is entered into on the 16th
day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Company”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Customer”), pursuant to
the Master Terminal Services Agreement (the “Agreement”) between Company and
Customer dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Customer, at Customer’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Customer to Company prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Terminal. The terminal services contemplated by this Schedule will be
performed at Company’s El Paso Terminal located at 4200 JC Verimontes, El Paso,
TX 79938 (the “Terminal”).

3. Refinery. The Terminal supports Customer’s Affiliate’s McKee Refinery located
in Sunray, Texas (the “Refinery”).

4. Product. The products to be handled and stored under this Schedule (each a
“Product”, and collectively the “Products”) and the mode of receipt at the
Terminal and mode of delivery from the Terminal consist of:

 

     Mode of    Mode of

Product

  

Receipt

  

Delivery

Regular unleaded gasoline    Pipeline    Truck and SFPP Pipeline Connection*
Tucson CBOB gasoline    Pipeline    Truck and SFPP Pipeline Connection PBOB   
Pipeline    Truck and SFPP Pipeline Connection Phoenix CBG unleaded gasoline   
Rack Blend    Truck and SFPP Pipeline Connection Phoenix CBG premium unleaded
gasoline    Rack Blend    Truck and SFPP Pipeline Connection CBOB    Pipeline   
Truck and SFPP Pipeline Connection ULSD    Pipeline    Truck and SFPP Pipeline
Connection Ethanol    Truck    Truck

 

1



--------------------------------------------------------------------------------

*  The SFPP Pipeline Connection shall mean the 16” petroleum products pipeline
and the 8” petroleum products pipeline each extending approximately 6 miles from
the Terminal to a connection with a pipeline system owned and operated by SFPP,
LP, an affiliate of Kinder Morgan.

5. Specifications. Customer will ensure that all of Customer’s Product delivered
to the Terminal under the terms of this Schedule meets the applicable
specifications for each product on the El Paso Pipeline that runs between the
Refinery and the Terminal, as the same may be amended, modified or supplemented
from time to time (the “Specifications”). Ethanol delivered to the Terminal by
or on behalf of Customer shall meet the applicable specifications listed in the
latest version of ASTM D4806.

6. Throughput Charges. For each Month during the Term, Customer agrees to pay
Company the following throughput charges (collectively, the “Throughput
Charges”):

(a) Truck Rack Throughput Charge. Customer will pay Company $0.301 per Barrel of
Product delivered across the Truck Rack for or on behalf of Customer (“Truck
Rack Throughput Charge”).

(b) SFPP Pipeline Connection Throughput Charge. Customer will pay Company $0.301
per Barrel of Product delivered to the SFPP Pipeline Connection for Customer or
on behalf of Customer (“Pipeline Throughput Charge”).

7. Minimum Throughput Commitments.

(a) Truck Rack Commitment. For each Calendar Quarter during the Initial Term,
Customer shall tender or cause to be tendered an average of at least 8,500
Barrels per Day of Product to the Terminal for storage and handling and
redelivery at the Truck Rack, in approximately ratable quantities (such average,
the “Minimum Quarterly Truck Rack Commitment”) and Company shall accept, store
and redeliver such Product in accordance with the terms of this Schedule. Except
as expressly provided in the Agreement in connection with an Outage, a Company
Force Majeure or a Customer Force Majeure, if during any Calendar Quarter,
Customer fails to satisfy its Minimum Quarterly Truck Rack Commitment during
such Calendar Quarter during the Initial Term, then Customer will pay Company a
deficiency payment (each, a “Truck Rack Deficiency Payment”) in an amount equal
to the volume of the deficiency (the “Truck Rack Deficiency Volume”) multiplied
by the Truck Rack Throughput Charge. Customer shall pay the amount of such Truck
Rack Deficiency Payment along with any Truck Rack Throughput Charge. The dollar
amount of any Truck Rack Deficiency Payment paid by Customer may be applied as a
credit against any amounts incurred by Customer and owed to Company with respect
to volumes of Product delivered across the Truck Rack in excess of Customer’s
Minimum Quarterly Truck Rack Commitment (or, if this Schedule expires or is
terminated, to volumes delivered across the Truck Rack in excess of the
applicable Minimum Quarterly Truck Rack Commitment in effect as of the date of
such expiration or termination) (such excess volume in any Calendar Quarter
during the Initial Term is referred to as the “Truck Rack Surplus Volume”)
during any of the succeeding four Calendar Quarters, after which time any unused
credits will expire. This Section 7(a) shall survive the expiration or
termination of this Schedule, if necessary for the application of any Truck Rack
Deficiency Payment against any Truck Rack Surplus Volume as set forth herein.
During the Term, Company shall provide throughput capacity at the Truck Rack to
Customer in excess of the Minimum Quarterly Truck Rack Commitment on an “as
available” basis, and any use of such excess capacity shall be subject to the
Truck Rack Throughput Charge.

 

2



--------------------------------------------------------------------------------

(b) Pipeline Commitment. For each Calendar Quarter during the Term, Customer
shall tender an average of at least 27,880 Barrels per Day of Product to the
Terminal for storage and handling and redelivery across the SFPP Pipeline
Connection in approximately ratable quantities (such average, the “Minimum
Quarterly Pipeline Commitment” and together with the Minimum Quarterly Truck
Rack Commitment, the “Minimum Quarterly Commitment”) and Company shall accept,
store and redeliver such Product in accordance with the terms of this Schedule.
Except as expressly provided in the Agreement in connection with an Outage, a
Company Force Majeure or a Customer Force Majeure, if during any Calendar
Quarter, Customer fails to satisfy its Minimum Quarterly Pipeline Commitment
during such Calendar Quarter, then Customer will pay Company a deficiency
payment (each, a “Pipeline Deficiency Payment” and together with the Truck Rack
Deficiency Payment, the “Quarterly Deficiency Payment”) in an amount equal to
the volume of the deficiency (the “Pipeline Deficiency Volume” and together with
the Truck Rack Deficiency Volume, the “Quarterly Deficiency Volume”) multiplied
by the Pipeline Throughput Charge. Customer shall pay Company the amount of such
Quarterly Deficiency Payment along with any Pipeline Throughput Charge payable
hereunder. The dollar amount of any Pipeline Deficiency Payment paid by Customer
may be applied as a credit against any amounts incurred by Customer and owed to
Company with respect to volumes of Product delivered through the SFPP Pipeline
Connection in excess of Customer’s Minimum Quarterly Pipeline Commitment (or, if
this Schedule expires or is terminated, to volumes delivered through the SFPP
Pipeline Connection in excess of the applicable Minimum Quarterly Pipeline
Commitment in effect as of the date of such expiration or termination) (such
excess volume in any Calendar Quarter during the Term is referred to as the
“Pipeline Surplus Volume”, and together with the Truck Rack Surplus Volume, the
“Quarterly Surplus Volume”) during any of the succeeding four Calendar Quarters,
after which time any unused credits will expire. This Section 7(b) shall survive
the expiration or termination of this Schedule, if necessary for the application
of any Pipeline Deficiency Payment against any Pipeline Surplus Volume as set
forth herein. During the Term, Company shall provide throughput capacity to the
SFPP Pipeline Connection to Customer in excess of the Minimum Quarterly Pipeline
Commitment on an “as available” basis, and any use of such excess capacity shall
be subject to the Pipeline Throughput Charge.

8. Other Charges.

(a) Holdover Fee. If Customer does not remove its Product from the Terminal on
or before the date this Schedule terminates, except to the extent any delay in
removal is caused by Terminal Company, Customer will pay a holdover fee of $0.05
per Barrel of Product per day in addition to any Throughput Charges.

(b) Additization Fees.

(i) Customer will pay Company $0.061 per Barrel of gasoline injected with
generic gasoline additive.

 

3



--------------------------------------------------------------------------------

(ii) Customer will pay Company $0.072 per Barrel of ULSD injected with lubricity
additive.

(iii) Customer will pay Company $0.072 per Barrel of ULSD injected with red dye.

(c) Blending Fees.

(i) Customer will pay Company an ethanol blending fee of $0.071 per Barrel of
gasoline blended with ethanol at a blend ratio of 10% ethanol. All Ethanol shall
be provided by Customer. For ethanol blended with gasoline at a blend ratio
higher than 10% the Parties will negotiate in good faith an alternative blending
fee for the incremental ethanol in excess of 10%, taking into account the actual
incremental cost of service for providing the higher blend ratio.

(d) Sampling Fee. Customer will pay a $100 fee per sample for all samples drawn
at Customer’s request excluding any composite samples taken on pipeline receipts
to or pipeline deliveries from the Terminal.

(e) Additive Equipment Fee. In the event Customer installs its own additive
equipment at the Terminal, Customer shall pay Company an additive equipment fee
based on Company’s cost to operate the additive equipment plus a reasonable
return to Company for the operation of such equipment. Customer and Company
shall agree on the additive equipment fee prior to the placement of any
equipment at the Terminal.

9. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Company (i) shall adjust the Throughput Charges and
(ii) may, in its discretion, adjust each of the Additization Fees and Blending
Fees set forth in Section 8 hereof, which adjustments shall be effective as of
July 1st of the year in which such election is made, by multiplying the
Throughput Charges or such fee, as applicable, by an amount equal to a maximum
of (a) 1.0 plus, (b) a fraction, of which (i) the numerator is the positive
change, if any, in the Consumer Price Index – All Urban Consumers (Series ID
CUURA316SA0) (such index, the “CPI”) during the 12-Month period ending on
March 31st of such year, as reported during the Month of April of such year, and
(ii) the denominator is the CPI as of the first day of such 12-Month period,
provided that if, with respect to any such 12-Month period, the CPI has
decreased during such 12-Month period, Company may increase fees on the
following July 1 pursuant to this Section only to the extent that the percentage
change in the CPI since the most recent previous such increase in fees is
greater than the aggregate amount of the cumulative decreases in the CPI during
the intervening period or periods. Notwithstanding anything in the foregoing to
the contrary, the first CPI adjustment on July 1, 2014 shall be based on 50% of
the increase in the CPI.

10. Nominations. Except as otherwise provided in the Operating Agreement (as
defined below), Customer shall furnish to Company, by the 20th Day of each Month
preceding the Month of delivery (except for the first Month of the Term, which
shall be on or before the 5th day of such Month), a delivery schedule that
includes the estimated quantity of Products that Customer anticipates delivering
to and receiving from the Terminal during the following Month.

 

4



--------------------------------------------------------------------------------

11. Liens. Customer hereby grants to Company a warehouseman’s lien on all of
Customer’s Products in storage at the Terminal for any amounts payable by
Customer to Company that have not been paid when due hereunder. If a warehouse
receipt is required under Law for such a lien to arise, this Schedule will be
deemed to be the warehouse receipt for all Products at the Terminal.

12. Special Termination by Customer. If Customer or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Customer or such Affiliates have made a public announcement of such
suspension, Customer may provide written Notice to Company of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Company. In the event Customer or such
Affiliates publicly announce, prior to the expiration of such 12-Month period,
its intent to resume operations at the Refinery, then such Notice shall be
deemed revoked and this Schedule shall continue in full force and effect as if
such Notice had never been delivered.

13. Effect of Customer Restructuring. If Customer or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Customer’s performance of its obligations
under this Schedule, then the Parties will negotiate in good faith an
alternative arrangement that is no worse economically for Company than the
economic benefits to be received by Company under this Schedule, which may
include the substitution of new commitments of Customer on other assets owned or
to be acquired or constructed by Company.

14. Additional Services. If Company performs additional services at Customer’s
written request, or if Company, upon written notice to Customer, performs any
additional services because Customer’s Product does not comply with the
applicable Specifications, Customer will pay Company the cost of such services
plus an administrative fee that is equal to 10% of such documented, invoiced
costs.

15. Third Party Operated Terminal. The Parties recognize that the Terminal is
currently operated by a third party operator (the “Operator”) pursuant to an
Agreement For The Operation and Maintenance of the El Paso Terminal dated
March 2, 1998 by and between NuStar Logistics, LP (as successor–in-interest to
Diamond Shamrock Refining and Marketing Company) and Company (as
successor–in-interest to Phillips Petroleum Company) (as amended, the “Operating
Agreement”) and the terms of this Schedule and the Agreement as it relates to
the operation of the Terminal and the services to be provided by Company are
intended to be consistent with the terms and services to be provided by the
Operator pursuant to the Operating Agreement. Company shall not be liable to
Customer for any Claims which may arise by reason of the failure of Company to
keep, observe or perform any of its obligations under this Schedule or the
Agreement if such obligation is in direct conflict with or violates the terms of
the Operating Agreement.

 

5



--------------------------------------------------------------------------------

16. Contacts and Notices.

(a) For Company. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Company shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Exec Director Pipeline & Terminals    Tel: (210) 345-4324   
Fax: (210) 370-4324 Demurrage Department:    Angela Bailey, Manager Demurrage
Transportation    Tel: (210) 345-2782    Email: demurrage@valero.com Invoice:   
Troy Heard, Supervisor Accounting    Tel: (210) 345-3219    Fax: (210) 370-4355

(b) For Customer: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Customer shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Manager Product Supply Operations, Mid-Continent    Tel: (210)
345-3689    Fax: (210) 345-2660 Invoice:    Troy Heard, Supervisor Accounting   
Tel: (210) 345-3219    Fax: (210) 370-4355

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Company: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   Senior Vice President Customer: VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Rodney L. Reese

Name:   Rodney L. Reese Title:   Vice President

Signature Page to Terminal Services Schedule (El Paso Terminal)



--------------------------------------------------------------------------------

TERMINAL SERVICES SCHEDULE

(Lucas Terminal)

This Terminal Services Schedule (this “Schedule”) is entered into on the 16th
day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Company”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Customer”), pursuant to
the Master Terminal Services Agreement (the “Agreement”) between Company and
Customer dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Customer, at Customer’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Customer to Company prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Terminal. The terminal services contemplated by this Schedule will be
performed at Company’s Lucas Terminal located in Port Arthur, Texas (the
“Terminal”).

3. Refinery. The Terminal supports Customer’s Affiliate’s Port Arthur refinery
located in Port Arthur, Texas (the “Refinery”).

4. Product. The product to be handled and stored under this Schedule is crude
oil (the “Product”).

5. Receipts and Deliveries.

(a) Product will be received at the Terminal as follows:

 

  (i) by pipeline via a connection with Company’s 32” pipeline that extends 5.18
miles from Sunoco Logistics’s Nederland Terminal to the Terminal (the “Nederland
Pipeline”);

 

  (ii) by pipeline via a connection with TransCanada’s Cushing MarketLink
pipeline (the “MarketLink Pipeline”), which upon the completion of the Keystone
XL Pipeline will also serve as the connection to the Keystone XL Pipeline (the
“TransCanada Connection”);

 

  (iii) by pipeline via a connection to CHOPS;

 

  (iv) by pipeline via a connection to Oiltanking’s pipeline that runs between
Oiltanking’s Beaumont, Texas terminal and the Terminal; and

 

  (v) by any other means to which the Parties agree in writing from time to
time.

(b) Product will be re-delivered from the Terminal as follows:

 

  (i) by pipeline via a connection with Company’s 30” pipeline that extends
12.37 miles from the Terminal to the Refinery (the “Lucas Pipeline”); and

 

  (ii) any other means to which the Parties agree in writing from time to time.

 

1



--------------------------------------------------------------------------------

6. Specifications. Customer will ensure that all of Customer’s Product delivered
to the Terminal under the terms of this Schedule meets the applicable
specifications set forth for each Product on Exhibit A attached hereto and
incorporated herein for all purposes, as the same may be amended, modified or
supplemented from time to time (the “Specifications”), provided that (i) Company
provides Customer with at least seven (7) days’ prior written notice of any such
amendment, modification or supplement, (ii) the Product specifications and
properties remain consistent with the pipeline system specifications for the
applicable Pipeline(s) connected to the Terminal, and (iii) the Product
specifications and properties comply with any specifications imposed by Law.
These Specifications are minimum specifications for the Terminal and do not
supersede any published or otherwise required specification set forth by the
delivering pipelines that may be more stringent for movements on those third
party pipelines.

7. Throughput Charges. For each Month during the Term, Customer agrees to pay
Company the following throughput charges (collectively, the “Throughput
Charges”):

(a) Terminal Throughput Charge. Customer will pay (i) $0.243 per Barrel of
Product delivered to the Terminal by or on behalf of Customer for the first
160,000 average Barrels per Day of Product so delivered during such Month;
(ii) $0.071 per Barrel of Product delivered to the Terminal by or on behalf of
Customer for volumes in excess of 160,000 average Barrels per Day of Product so
delivered during such Month up to 200,000 average Barrels per Day of Product so
delivered during such Month; and (iii) $0.06 per Barrel of Product delivered to
the Terminal by or on behalf of Customer in excess of 200,000 average Barrels
per Day of Product so delivered during such Month (the “Terminal Throughput
Charge”), in each case subject to escalation pursuant to Section 10.

(b) MarketLink Connection Charge. Customer will pay $0.05 per Barrel of Product
delivered to the Terminal by or on behalf of Customer through the TransCanada
Connection (“TransCanada Throughput Charge”), which TransCanada Throughput
Charge shall be reduced to $0.015 per Barrel of Product delivered to the
Terminal through the TransCanada Connection by or on behalf of Customer when the
Keystone XL Pipeline commences commercial service for the transportation of
crude oil from its origin point at or near Hardisty, Alberta to the Terminal,
subject to escalation pursuant to Section 10.

8. Minimum Throughput Commitments.

(a) Throughput Commitment. For each Calendar Quarter during the Term, Customer
shall tender or cause to be tendered an average of at least 150,000 Barrels per
Day of Product to the Terminal (which shall include any Product delivered
through the TransCanada Connection as set forth in Section 8(b) below) for
storage and handling and redelivery to Customer in approximately ratable
quantities (such average, the “Minimum Quarterly Terminal Commitment”) and
Company shall accept, store and redeliver such Product in accordance with the
terms of this Schedule. Except as expressly provided in the Agreement in
connection with an Outage, a Company Force Majeure, or a Customer Force Majeure,
if during any Calendar Quarter, Customer fails to satisfy its Minimum Quarterly
Terminal Commitment during such Calendar Quarter, then Customer will pay Company
a deficiency payment (each, a “Terminal Deficiency Payment”) in an amount equal
to the

 

2



--------------------------------------------------------------------------------

volume of the deficiency (the “Terminal Deficiency Volume”) multiplied by the
Terminal Throughput Charge. Customer shall pay Company the amount of such
Terminal Deficiency Payment along with any Terminal Throughput Charge payable
hereunder. The dollar amount of any Terminal Deficiency Payment paid by Customer
may be applied as a credit against any amounts incurred by Customer and owed to
Company with respect to volumes of Product delivered to the Terminal in excess
of Customer’s Minimum Quarterly Terminal Commitment (or, if this Schedule
expires or is terminated, to volumes delivered to the Terminal in excess of the
applicable Minimum Quarterly Terminal Commitment in effect as of the date of
such expiration or termination) (such excess volume in any Calendar Quarter
during the Term is referred to as the “Terminal Surplus Volume”) during any of
the succeeding four Calendar Quarters, after which time any unused credits will
expire. This Section 8(a) shall survive the expiration or termination of this
Schedule, if necessary for the application of any Terminal Deficiency Payment
against any Terminal Surplus Volume as set forth herein. Company shall provide
throughput capacity at the Terminal to Customer in excess of the Minimum
Quarterly Terminal Commitment on an “as available” basis, and any use of such
excess capacity shall be subject to the applicable Terminal Throughput Charge.

(b) TransCanada Connection Commitment. During each Calendar Quarter beginning
upon the commencement of commercial transportation services on the MarketLink
Pipeline from Cushing, Oklahoma to the Terminal (i) until such time as the
Keystone XL pipeline commences commercial service, Customer shall tender or
cause to be tendered an average of at least 45,000 Barrels per Day of Product to
the Terminal through the TransCanada Connection, and (ii) upon commencement of
commercial service of the Keystone XL pipeline, Customer shall tender or cause
to be tendered an average of at least 150,000 Barrels per Day of Product to the
Terminal through the TransCanada Connection, in each case for storage and
handling and redelivery to Customer in approximately ratable quantities (such
average, the “Minimum Quarterly TransCanada Commitment” and together with the
Minimum Quarterly Terminal Commitment, the “Minimum Quarterly Commitment”) and
Company shall accept, store and redeliver such Product in accordance with the
terms of this Schedule. Except as expressly provided in the Agreement for an
Outage, Company Force Majeure or Customer Force Majeure, if during any Calendar
Quarter, Customer fails to satisfy its Minimum Quarterly TransCanada Commitment
during such Calendar Quarter, then Customer will pay Company a deficiency
payment (each, a “TransCanada Deficiency Payment” and together with the Terminal
Deficiency Payment, the “Quarterly Deficiency Payment”) in an amount equal to
the volume of the deficiency (the “TransCanada Deficiency Volume” and together
with the Terminal Deficiency Volume, the “Quarterly Deficiency Volume”)
multiplied by the TransCanada Throughput Charge. Customer shall pay the amount
of such Quarterly TransCanada Deficiency Payment along with any TransCanada
Throughput Charge payable hereunder. The dollar amount of any TransCanada
Deficiency Payment paid by Customer may be applied as a credit against any
amounts incurred by Customer and owed to Company with respect to volumes of
Product delivered to the Terminal through the TransCanada Connection in excess
of the Minimum Quarterly TransCanada Commitment (or, if this Schedule expires or
is terminated, to volumes delivered to the Terminal in excess of the applicable
Minimum Quarterly TransCanada Commitment in effect as of the date of such
expiration or termination) (such excess volume during any Calendar Quarter is
referred to as the “TransCanada Surplus Volume”, and together with the Terminal
Surplus Volume, the “Quarterly Surplus

 

3



--------------------------------------------------------------------------------

Volume”) during any of the succeeding four Calendar Quarters, after which time
any unused credits will expire. This Section 8(b) shall survive the expiration
or termination of this Schedule, if necessary for the application of any
TransCanada Deficiency Payment against any TransCanada Surplus Volume as set
forth herein. Company shall provide throughput capacity at the Terminal from
TransCanada Connection to Customer in excess of the Minimum Quarterly
TransCanada Commitment on an “as available” basis, and any use of such excess
capacity shall be subject to the TransCanada Throughput Charge.

9. Other Charges.

(a) Holdover Fee. If Customer does not remove its Product from the Terminal on
or before the date this Schedule terminates, except to the extent any delay in
removal is caused by Company, Customer will pay a holdover fee of $0.05 per
Barrel of Product per day in addition to any Throughput Charges.

(b) Sampling Fee. Customer will pay a $100 fee per sample for all samples drawn
at Customer’s request excluding any composite samples taken on pipeline receipts
to or pipeline deliveries from the Terminal.

10. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Company (i) shall adjust the Throughput Charges and
(ii) may, in its discretion, adjust each of the other charges set forth in
Section 9, which adjustments shall be effective as of July 1st of the year in
which such election is made, by multiplying the Throughput Charges or such fee,
as applicable, by an amount equal to a maximum of (a) 1.0 plus (b) a fraction,
of which (i) the numerator is the positive change, if any, in the Consumer Price
Index – All Urban Consumers (Series ID CUURA318SA0) (such index, the “CPI”)
during the 12-Month period ending March 31st of such year, as reported during
the Month of April of such year and (ii) the denominator is the CPI as of the
first day of such 12-Month period, provided that if, with respect to any such
12-Month period, the CPI has decreased during such 12-Month period, Company may
increase fees on the following July 1 only to the extent that the percentage
change in the CPI since the most recent previous such increase in fees is
greater than the aggregate amount of the cumulative decreases in the CPI during
the intervening period or periods. Notwithstanding anything to the contrary, the
first CPI adjustment on July 1, 2014 shall be based on 50% of the increase in
the CPI.

11. Nominations. Customer shall furnish to Company, by the 20th Day of each
Month preceding the Month of delivery (except for the first Month of the Term,
which shall be on or before the 5th day of such Month), a delivery schedule that
includes the estimated quantity of Products that Customer anticipates delivering
to and receiving from the Terminal during the following Month.

12. Nederland Pipeline. As part of the terminalling services provided to
Customer under this Schedule, Company agrees to provide transportation services
on the Nederland Pipeline for the movement of Customer’s Product that meets the
applicable Specifications hereunder from the Nederland Terminal to the Terminal.
The transportation of Product on the Nederland Pipeline shall be in accordance
with Company’s Local Pipeline Tariff FERC No. 5.1.0 to be filed with FERC to be
effective on the Effective Date, in the form set forth in Exhibit B attached
hereto, including all supplements and re-issues thereof, containing the rates,
and incorporating the rules and regulations governing the transportation and
handling of Product on the Nederland Pipeline.

 

4



--------------------------------------------------------------------------------

13. Liens. Customer hereby grants to Company a warehouseman’s lien on all of
Customer’s Products in storage at the Terminal for any amounts payable by
Customer to Company that have not been paid when due hereunder. If a warehouse
receipt is required under Law for such a lien to arise, this Schedule will be
deemed to be the warehouse receipt for all Products at the Terminal.

14. Special Termination by Customer. If Customer or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Customer or such Affiliate has made a public announcement of such
suspension, Customer may provide written Notice to Company of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Company. In the event Customer or such
Affiliate publicly announces, prior to the expiration of such 12-Month period,
its intent to resume operations at the Refinery, then such Notice shall be
deemed revoked and this Schedule shall continue in full force and effect as if
such Notice had never been delivered.

15. Effect of Customer Restructuring. If Customer or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Customer’s performance of its obligations
under this Schedule, then the Parties will negotiate in good faith an
alternative arrangement that is no worse economically for Company than the
economic benefits to be received by Company under this Schedule, which may
include the substitution of new commitments of Customer on other assets owned or
to be acquired or constructed by Company.

16. Additional Services. If Company performs additional services at Customer’s
written request, or if Company, upon written notice to Customer, performs any
additional services because Customer’s Product does not meet the applicable
Specifications, Customer will pay Company the cost of such services plus an
administrative fee that is equal to 10% of such documented, invoiced costs.

17. Contacts and Notices.

(a) For Company. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Company shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Manager Area Terminal, Gulf Coast Operations    Tel:
(409)-839-3518    Fax: (409)-839-3515 Demurrage Department:    Angela Bailey,
Manager Demurrage Transportation    Tel: (210) 345-2782    Email:
demurrage@valero.com Invoice:    Troy Heard, Supervisor Accounting    Tel: (210)
345-3219    Fax: (210) 370-4355

 

5



--------------------------------------------------------------------------------

(b) For Customer: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Customer shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Sr Mgr Marine Operations, Gulf Coast (Marine)    Tel:
(210) 345-2792    Fax: (210) 345- 2768    OR    Scheduler, Gulf Coast (Pipeline)
   Tel: (210) 345-5893    Fax: (210) 345- 5907 Invoice:    Troy Heard,
Supervisor Accounting    Tel: (210) 345-3219    Fax: (210) 370-4355

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Company: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   Senior Vice President Customer: VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Rodney L. Reese

Name:   Rodney L. Reese Title:   Vice President

Signature Page to Terminal Services Schedule (Lucas Terminal)



--------------------------------------------------------------------------------

EXHIBIT A

Specifications

The applicable specifications for the Product are as set forth in the Rules and
Regulations Tariff of Valero Partners Lucas, LLC, FERC No. 4.0.0. Additionally,
all Product with a gravity of 34.99° API or less shall not exceed 8.0 pounds per
square inch absolute (“psia”) Reid Vapor Pressure. Product with a gravity of
35.0° API or greater shall not exceed 10.0 psia Reid Vapor Pressure. Product
shall not exceed 11 psia True Vapor Pressure at the receiving temperature
independent of gravity. Product shall not exceed a pour point of 50 degrees
Fahrenheit.



--------------------------------------------------------------------------------

EXHIBIT B

Local Pipeline Tariff FERC No. 5.1.0

[See attached.]



--------------------------------------------------------------------------------

TERMINAL SERVICES SCHEDULE

(Memphis Refinery Truck Rack)

This Terminal Services Schedule (this “Schedule”) is entered into on the 16th
day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Company”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Customer”), pursuant to
the Master Terminal Services Agreement (the “Agreement”) between Company and
Customer dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a term commencing on the Effective Date and
ending 10 years from the Effective Date (the “Term”).

2. Terminal. The terminal services contemplated by this Schedule will be
performed at Company’s Memphis Truck Rack Terminal located in Memphis, Tennessee
(the “Terminal”).

3. Refinery. The Terminal supports Customer’s Affiliate’s Memphis Refinery
located in Memphis, Tennessee (the “Refinery”).

4. Product. The products to be handled and stored under this Schedule (each a
“Product”, and collectively the “Products”) and the mode of receipt at the
Terminal and mode of delivery from the Terminal consist of:

 

     Mode of    Mode of

Product

  

Receipt

  

Delivery

CBOB    Pipeline    Truck RBOB    Pipeline    Truck PBOB/Premium    Pipeline   
Truck Conv. Gasoline    Pipeline    Truck ULSD    Pipeline    Truck Biodiesel
–B99 or B100    Truck    Truck Ethanol    Pipeline    Truck

5. Specifications. Customer will ensure that all of Customer’s Product delivered
to the Terminal under the terms of this Schedule meets the applicable
specifications set forth for each Product on Exhibit A attached hereto and
incorporated herein for all purposes, as the same may be amended, modified or
supplemented from time to time (the “Specifications”), provided that (i) Company
provides Customer with at least seven (7) days’ prior written notice of any such
amendment, modification or supplement, (ii) the Product specifications and
properties remain consistent with the pipeline system specifications for the
applicable Pipeline connected to the Terminal, and (iii) the Product
specifications and properties comply with any specifications imposed by Law.
These Specifications are minimum specifications for the Terminal and do not
supersede any published or otherwise required specification set forth by the
delivering pipelines that may be more stringent for movements on those third
party pipelines. Ethanol delivered to the Terminal by or on behalf of Customer
shall meet all the specifications listed in the latest version of ASTM D4806.

 

1



--------------------------------------------------------------------------------

6. Throughput Charge. For each Month during the Term, Customer agrees to pay
Company $0.252 per Barrel of Product delivered across the Truck Rack for or on
behalf of Customer (“Throughput Charge”).

7. Minimum Throughput Commitment. For each Calendar Quarter during the Term,
Customer shall tender or cause to be tendered an average of at least 51,100
Barrels per Day of Product to the Terminal for handling and redelivery at the
Truck Rack, in approximately ratable quantities (such average, the “Minimum
Quarterly Commitment”) and Company shall accept, store and redeliver such
Product in accordance with the terms of this Schedule. Except as expressly
provided in the Agreement in connection with an Outage, a Company Force Majeure
or a Customer Force Majeure, if during any Calendar Quarter, Customer fails to
satisfy its Minimum Quarterly Commitment in such Calendar Quarter, then Customer
will pay Company a deficiency payment (each, a “Quarterly Deficiency Payment”)
in an amount equal to the volume of the deficiency (the “Quarterly Deficiency
Volume”) multiplied by the Throughput Charge. Customer shall pay Company the
amount of such Quarterly Deficiency Payment along with any Throughput Charge
payable hereunder. The dollar amount of any Quarterly Deficiency Payment paid by
Customer may be applied as a credit against any amounts incurred by Customer and
owed to Company with respect to volumes of Product delivered across the Truck
Rack in excess of Customer’s Minimum Quarterly Commitment (or, if this Schedule
expires or is terminated, to volumes delivered to the Terminal in excess of the
applicable Minimum Quarterly Commitment in effect as of the date of such
expiration or termination) (such excess volume in any Calendar Quarter during
the Term is referred to as the “Quarterly Surplus Volume”) during any of the
succeeding four Calendar Quarters, after which time any unused credits will
expire. This Section 7 shall survive the expiration or termination of this
Schedule, if necessary for the application of any Quarterly Deficiency Payment
against any Quarterly Surplus Volume as set forth herein. During the Term,
Company shall provide throughput capacity at the Truck Rack to Customer in
excess of the Minimum Quarterly Commitment on an “as available” basis, and any
use of such excess capacity will be subject to the Throughput Charge.

8. Other Charges.

(a) Holdover Fee. If Customer does not remove its Product from the Terminal on
or before the date this Schedule terminates, except to the extent any delay in
removal is caused by Company, Customer will pay a holdover fee of $0.05 per
Barrel of Product per day in addition to any Throughput Charge.

(b) Additization Fees.

(i) Customer will pay Company $0.061 per Barrel of gasoline injected with
generic gasoline additive.

(ii) Customer will pay Company $0.061 per Barrel of gasoline injected with
proprietary gasoline additive.

 

2



--------------------------------------------------------------------------------

(iii) Customer will pay Company $0.072 per Barrel of ULSD injected with
lubricity additive.

(iv) Customer will pay Company $0.072 per Barrel of ULSD injected with red dye.

(c) Blending Fees.

(i) Customer will pay Company an ethanol blending fee of $ 0.113 per Barrel of
gasoline blended with ethanol at a blend ratio of 10% ethanol. All Ethanol shall
be provided by Customer. For ethanol blended with gasoline at a blend ratio
higher than 10% the Parties will negotiate in good faith an alternative blending
fee for the incremental ethanol in excess of 10%, taking into account the actual
incremental cost of service for providing the higher blend ratio.

(ii) Customer will pay Company a blending fee of $0.130 per Barrel of ULSD
blended with B99 or B100 Biodiesel at a blend ratio of 5% Biodiesel. All
Biodiesel shall be provided by Customer. For Biodiesel blended with ULSD at a
blend ratio higher than 5% the Parties will negotiate in good faith an
alternative blending fee for the incremental Biodiesel in excess of 5%, taking
into account the actual incremental cost of service for providing the higher
blend ratio.

(d) Sampling Fee. Customer will pay a $100 fee per sample for all samples drawn
at Customer’s request excluding any composite samples taken on pipeline receipts
to or pipeline deliveries from the Terminal.

(e) Additive Equipment Fee. In the event Customer installs its own additive
equipment at the Terminal, Customer shall pay Company an additive equipment fee
based on Company’s cost to operate the additive equipment plus a reasonable
return to Company for the operation of such equipment. Customer and Company
shall agree on the additive equipment fee prior to the placement of any
equipment at the Terminal.

9. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Company (i) shall adjust the Throughput Charge and
(ii) may, in its discretion, adjust each of the Additization Fees and Blending
Fees set forth in Section 8, which adjustments shall be effective as of July 1st
of the year in which such election is made, by multiplying the Throughput Charge
or such fee, as applicable, by an amount equal to a maximum of (a) 1.0 plus,
(b) a fraction, of which (i) the numerator is the positive change, if any, in
the Consumer Price Index – All Urban Consumers (Series ID CUURA209SA0) (such
index, the “CPI”), during the 12-Month period ending on March 31st of such year,
as reported during the Month of April of such year, and (ii) the denominator is
the CPI as of the first day of such 12-Month period, provided that if, with
respect to any such 12-Month period, the CPI has decreased during such 12-Month
period, Company may increase fees on the following July 1 only to the extent
that the percentage change in the CPI since the most recent previous such
increase in fees is greater than the aggregate amount of the cumulative
decreases in the CPI during the intervening period or periods. Notwithstanding
anything in the foregoing to the contrary, the first CPI adjustment on July 1,
2014 shall be based on 50% of the increase in the CPI.

 

3



--------------------------------------------------------------------------------

10. Nominations. Customer shall furnish to Company, by the 20th Day of each
Month preceding the Month of delivery (except for the first Month of the Term,
which shall be on or before the 5th day of such Month), a delivery schedule that
includes the estimated quantity of Products that Customer anticipates delivering
to and receiving from the Terminal during the following Month.

11. Flow and Pressure Requirements. During the Term of this Schedule, Customer
agrees that all of its Products delivered to the Terminal from the Refinery will
meet the applicable flow and pressure requirements of the Pipeline.

12. Liens. Customer hereby grants to Company a warehouseman’s lien on all of
Customer’s Products in storage at the Terminal for any amounts payable by
Customer to Company that have not been paid when due hereunder. If a warehouse
receipt is required under Law for such a lien to arise, this Schedule will be
deemed to be the warehouse receipt for all Products at the Terminal.

13. Special Termination by Customer. If Customer or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Customer or such Affiliate has made a public announcement of such
suspension, Customer may provide written Notice to Company of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Company. In the event Customer or such
Affiliate publicly announces, prior to the expiration of such 12-Month period,
its intent to resume operations at the Refinery, then such Notice shall be
deemed revoked and this Schedule shall continue in full force and effect as if
such Notice had never been delivered.

14. Effect of Customer Restructuring. If Customer or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Customer’s performance of its obligations
under this Schedule, then the Parties will negotiate in good faith an
alternative arrangement that is no worse economically for Company than the
economic benefits to be received by Company under this Schedule, which may
include the substitution of new commitments of Customer on other assets owned or
to be acquired or constructed by Company.

15. Additional Services. If Company performs additional services at Customer’s
written request, or if Company, upon written notice to Customer, performs any
additional services because Customer’s Product does not comply with the
applicable Specifications, Customer will pay Company the cost of such services
plus an administrative fee that is equal to 10% of such documented, invoiced
costs.

16. Contacts and Notices.

(a) For Company. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Company shall be in writing and
delivered as set forth in the Agreement:

 

4



--------------------------------------------------------------------------------

Operational:    Sr Mgr Area Pipeline & Terminals, Midwest Operations    Tel:
(901) 947-8479    Fax: (210) 370-5150 Demurrage Department:    Angela Bailey,
Manager Demurrage Transportation    Tel: (210) 345-2782    Email:
demurrage@valero.com Invoice:    Troy Heard, Supervisor Accounting    Tel: (210)
345-3219    Fax: (210) 370-4355

(b) For Customer: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Customer shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Director Product Supply, Midwest / North Region    Tel: (210)
345-2802    Fax: (210) 345-2660 Invoice:    Troy Heard, Supervisor Accounting   
Tel: (210) 345-3219    Fax: (210) 370-4355

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Company: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   Senior Vice President Customer: VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Rodney L. Reese

Name:   Rodney L. Reese Title:   Vice President

Signature Page to Terminal Services Schedule (Memphis Refinery Truck Rack)



--------------------------------------------------------------------------------

EXHIBIT A

Specifications

Products shall meet or exceed either those published specifications for
gasolines, diesel fuels and kerosene then in effect for Colonial Pipeline Line
destination points, or those specifications that meet applicable ASTM and state
or federal requirements.



--------------------------------------------------------------------------------

TERMINAL SERVICES SCHEDULE

(PAPS and El Vista Terminals)

This Terminal Services Schedule (this “Schedule”) is entered into on the 16th
day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Company”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Customer”), pursuant to
the Master Terminal Services Agreement (the “Agreement”) between Company and
Customer dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Customer, at Customer’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Customer to Company prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Terminal. The terminal services contemplated by this Schedule will be
performed at the following terminals (collectively the “Terminal”):

PAPS Terminal located at Port Arthur, Texas

El Vista Terminal located at Port Arthur, Texas

3. Refinery. The Terminal supports Customer’s Affiliate’s Port Arthur refinery
located in Port Arthur, Texas (the “Refinery”).

4. Product. The products to be handled and stored under this Schedule (each a
“Product”, and collectively the “Products”) and the mode of receipt at the
Terminal and mode of delivery from the Terminal consist of:

 

     Mode of    Mode of

Product

  

Receipt

  

Delivery

CBOB    Pipeline    Pipeline RBOB    Pipeline    Pipeline PBOB/Premium   
Pipeline    Pipeline Conv. Gasoline    Pipeline    Pipeline ULSD    Pipeline   
Pipeline Renewable Diesel    Pipeline    Pipeline Jet    Pipeline    Pipeline
Kerosene    Pipeline    Pipeline Renewable Diesel – R99 or R100    Pipeline   
Pipeline

 

1



--------------------------------------------------------------------------------

5. Specifications. Customer will ensure that all of Customer’s Product delivered
to the Terminal under the terms of this Schedule meets the applicable Colonial
Pipeline or Explorer Pipeline specifications, as the same may be amended,
modified or supplemented from time to time (the “Specifications), provided that
(i) Company provides Customer with at least seven (7) days’ prior written notice
of any such amendment, modification or supplement, (ii) the Product
specifications and properties remain consistent with the pipeline system
specifications for the applicable Pipeline connected to the Terminal, and
(iii) the Product specifications and properties comply with any specifications
imposed by Law. These Specifications are minimum specifications for the Terminal
and do not supersede any published or otherwise required specification set forth
by the delivering pipelines that may be more stringent for movements on those
third party pipelines.

6. Throughput Charge. For each Month during the Term, Customer agrees to pay
Company (i) $0.3165 per Barrel of Product delivered to the Terminal by or on
behalf of Customer for throughput volumes up to 100,000 average Barrels per Day
of Product so delivered during such Month and (ii) $0.05 per Barrel of Product
delivered to the Terminal by or on behalf of Customer on terminal throughput
volumes in excess of 100,000 average Barrels per Day of Product so delivered
during such Month (the “Throughput Charge”).

7. Minimum Throughput Commitment. For each Calendar Quarter during the Term,
Customer shall tender or cause to be tendered an average of at least 100,000
Barrels per Day of Product to the Terminal for storage and handling and
redelivery to Customer in approximately ratable quantities (such average, the
“Minimum Quarterly Commitment”) and Company shall accept, store and redeliver
such Product in accordance with the terms of this Schedule. Except as expressly
provided in the Agreement in connection with an Outage, a Company Force Majeure
or a Customer Force Majeure, if during any Calendar Quarter, Customer fails to
satisfy its Minimum Quarterly Commitment during such Calendar Quarter, then
Customer will pay Company a deficiency payment (each, a “Quarterly Deficiency
Payment”) in an amount equal to the volume of the deficiency (the “Quarterly
Deficiency Volume”) multiplied by the Throughput Charge. Customer shall pay
Company the amount of such Quarterly Deficiency Payment along with any
Throughput Charge payable hereunder. The dollar amount of any Quarterly
Deficiency Payment paid by Customer may be applied as a credit against any
amounts incurred by Customer and owed to Company with respect to volumes of
Product delivered to the Terminal in excess of Customer’s Minimum Quarterly
Commitment (or, if this Schedule expires or is terminated, to volumes delivered
to the terminal in excess of the applicable Minimum Quarterly Commitment in
effect as of the date of such expiration or termination) (such excess volume in
any Calendar Quarter during the Term is referred to as the “Quarterly Surplus
Volume”) during any of the succeeding four Calendar Quarters, after which time
any unused credits will expire. This Section 7 shall survive the expiration or
termination of this Schedule, if necessary for the application of any Quarterly
Deficiency Payment against any Quarterly Surplus Volume as set forth herein.
Company shall provide throughput capacity at the Terminal to Customer in excess
of the Minimum Quarterly Commitment on an “as available” basis, and any use of
such excess capacity will be subject to the Throughput Charge.

8. Other Charges.

(a) Holdover Fee. If Customer does not remove its Product from the Terminal on
or before the date this Schedule terminates, except to the extent any delay in
removal is caused by Company, Customer will pay a holdover fee of $0.05 per
Barrel of Product per day in addition to any Throughput Charge.

 

2



--------------------------------------------------------------------------------

(b) Renewable Diesel Blending Fee. Customer will pay Company a blending fee of
$0.252 per Barrel of R99 or R100 renewable diesel provided by Customer and
blended into other Products at the PAPS Terminal.

(c) Sampling Fee. Customer will pay a $100 fee per sample for all samples drawn
at Customer’s request excluding any composite samples taken on pipeline receipts
to or pipeline deliveries from the Terminal.

9. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Company (i) shall adjust the Throughput Charge, and
(ii) may, in its discretion, adjust the Renewable Diesel Blending Fee set forth
in Section 8, which adjustments shall be effective as of July 1st of the year in
which such election is made, by multiplying the Throughput Charge or such fee,
as applicable, by an amount equal to a maximum of (a) 1.0 plus (b) a fraction,
of which (i) the numerator is the positive change, if any, in the Consumer Price
Index – All Urban Consumers (Series ID CUURA318SA0) (such index, the “CPI”)
during the 12-Month period ending on March 31st of such year, as reported during
the Month of April of such year and (ii) the denominator is the CPI as of the
first day of such 12-Month period, provided that if, with respect to any such
12-Month period, the CPI has decreased during such 12-Month period, Company may
increase fees on the following July 1 only to the extent that the percentage
change in the CPI since the most recent previous such increase in fees is
greater than the aggregate amount of the cumulative decreases in the CPI during
the intervening period or periods. Notwithstanding anything in the foregoing to
the contrary, the first CPI adjustment on July 1, 2014 shall be based on 50% of
the increase in the CPI.

10. Nominations. Customer shall furnish to Company, by the 20th Day of each
Month preceding the Month of delivery (except for the first Month of the Term,
which shall be on or before the 5th day of such Month), a delivery schedule that
includes the estimated quantity of Products that Customer anticipates delivering
to and receiving from the Terminal during the following Month.

11. Liens. Customer hereby grants to Company a warehouseman’s lien on all of
Customer’s Products in storage at the Terminal for any amounts payable by
Customer to Company that have not been paid when due hereunder. If a warehouse
receipt is required under Law for such a lien to arise, this Schedule will be
deemed to be the warehouse receipt for all Products at the Terminal.

12. Special Termination by Customer. If Customer or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Customer or such Affiliate has made a public announcement of such
suspension, Customer may provide written Notice to Company of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Company. In the event Customer or such
Affiliate publicly announces, prior to the expiration of such 12-Month period,
its intent to resume operations at the Refinery, then such Notice shall be
deemed revoked and this Schedule shall continue in full force and effect as if
such Notice had never been delivered.

 

3



--------------------------------------------------------------------------------

13. Effect of Customer Restructuring. If Customer or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Customer’s performance of its obligations
under this Schedule, then the Parties will negotiate in good faith an
alternative arrangement that is no worse economically for Company than the
economic benefits to be received by Company under this Schedule, which may
include the substitution of new commitments of Customer on other assets owned or
to be acquired or constructed by Company.

14. Additional Services. If Company performs additional services at Customer’s
written request, or if Company, upon written notice to Customer, performs any
additional services because Customer’s Product does not meet the applicable
Specifications, Customer will pay Company the cost of such services plus an
administrative fee that is equal to 10% of such documented, invoiced costs.

15. Third Party Operated Terminal. The Parties recognize that the Terminal is
currently operated by a third party operator (the “Operator”) pursuant to an
Agreement dated effective January 1, 2010 by and between Shell Pipeline Company
LP and Company (the “Operating Agreement”) and the terms of this Schedule and
the Agreement as it relates to the operation of the Terminal and the services to
be provided by Company are intended to be consistent the terms and services to
be provided by the Operator pursuant to the Operating Agreement. Company shall
not be liable to Customer for any Claims which may arise by reason of the
failure of Company to keep, observe or perform any of its obligations under this
Schedule or the Agreement if such obligation is in direct conflict with or
violates the terms of the Operating Agreement.

16. Contacts and Notices.

(a) For Company. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Company shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Manager Area Terminal, Gulf Coast Operations    Tel:
(409)-839-3518    Fax: (409)-839-3515 Demurrage Department:    Angela Bailey,
Manager Demurrage Transportation    Tel: (210) 345-2782    Email:
demurrage@valero.com Invoice:    Troy Heard, Supervisor Accounting    Tel:
(210) 345-3219    Fax: (210) 370-4355

(b) For Customer: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Customer shall be in writing and
delivered as set forth in the Agreement:

 

4



--------------------------------------------------------------------------------

Operational:    Director Product Supply, Gulf Coast Region    Tel: (210)
345-2611    Fax: (210) 345-2828 Invoice:    Troy Heard, Supervisor Accounting   
Tel: (210) 345-3219    Fax: (210) 370-4355

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Company: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   Senior Vice President Customer: VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Rodney L. Reese

Name:   Rodney L. Reese Title:   Vice President

Signature Page to Terminal Services Schedule (PAPS and El Vista Terminals)



--------------------------------------------------------------------------------

TERMINAL SERVICES SCHEDULE

(West Memphis Terminal)

This Terminal Services Schedule (this “Schedule”) is entered into on the 16th
day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Company”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Customer”), pursuant to
the Master Terminal Services Agreement (the “Agreement”) between Company and
Customer dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Customer, at Customer’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Customer to Company prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Terminal. The terminal services contemplated by this Schedule will be
performed at Company’s West Memphis Terminal located in West Memphis, Arkansas
(the “Terminal”).

3. Refinery. The Terminal supports Customer’s Affiliate’s Memphis Refinery
located in Memphis, Tennessee (the “Refinery”).

4. Product. The products to be handled and stored under this Schedule (each, a
“Product” and collectively, the “Products”) and the mode of receipt at the
Terminal and mode of delivery from the Terminal consist of:

 

     Mode of    Mode of

Product

  

Receipt

  

Delivery

CBOB    Pipeline and Vessel    Vessel, Pipeline and Truck RBOB    Pipeline and
Vessel    Vessel, Pipeline and Truck PBOB/Premium    Pipeline and Vessel   
Vessel, Pipeline and Truck Conv. Gasoline    Pipeline and Vessel    Vessel,
Pipeline and Truck ULSD    Pipeline and Vessel    Vessel, Pipeline and Truck
Biodiesel –B99 or B100    Truck and Vessel    Vessel, Pipeline and Truck

5. Specifications. Customer will ensure that all of Customer’s Product delivered
to the Terminal under the terms of this Schedule meets the applicable
specifications set forth for each Product on Exhibit A attached hereto and
incorporated herein for all purposes, as the same may be amended, modified or
supplemented from time to time (the “Specifications), provided that (i) Company
provides Customer with at least seven (7) days’ prior written notice of any such
amendment, modification or supplement, (ii) the Product specifications and
properties remain consistent with the pipeline system specifications for the
applicable Pipeline connected to the Terminal and (iii) the Product
specifications and properties comply with any specifications imposed

 

1



--------------------------------------------------------------------------------

by Law. These Specifications are minimum specifications for the Terminal and do
not supersede any published or otherwise required specification set forth by the
delivering pipelines that may be more stringent for movements on those third
party pipelines. Ethanol delivered to the Terminal by or on behalf of Customer
shall meet all the specifications listed in the latest version of ASTM D4806.

6. Throughput Charges. For each Month during the Term, Customer agrees to pay
Company (i) $0.620 per Barrel of Product delivered to the Terminal by or on
behalf of Customer for throughput volumes up to 30,000 average BPD of Product so
delivered during such Month, and (ii) $0.240 per Barrel of Product delivered to
the Terminal by or on behalf of Customer on terminal throughput volumes in
excess of 30,000 average BPD of Product so delivered during such Month (the
“Throughput Charges”).

7. Minimum Throughput Commitment. For each Calendar Quarter during the Term,
Customer shall tender or cause to be tendered an average of at least 30,000
Barrels per Day of Product to the Terminal for storage and handling and
redelivery to Customer in approximately ratable quantities (such average, the
“Minimum Quarterly Commitment”), and Company shall accept, store and redeliver
such Product in accordance with the terms of this Schedule. Except as expressly
provided in the Agreement in connection with an Outage, a Company Force Majeure
or a Customer Force Majeure, if during any Calendar Quarter, Customer fails to
satisfy its Minimum Quarterly Commitment during such Calendar Quarter, then
Customer will pay Company a deficiency payment (each, a “Quarterly Deficiency
Payment”) in an amount equal to the volume of the deficiency (the “Quarterly
Deficiency Volume”) multiplied by the Throughput Charges. Customer shall pay
Company the amount of such Quarterly Deficiency Payment along with any
Throughput Charges payable hereunder. The dollar amount of any Quarterly
Deficiency Payment paid by Customer may be applied as a credit against any
amounts incurred by Customer and owed to Company with respect to volumes of
Product delivered to the Terminal in excess of Customer’s Minimum Quarterly
Commitment (or, if this Schedule expires or is terminated, to volumes delivered
to the Terminal in excess of the applicable Minimum Quarterly Commitment in
effect as of the date of such expiration or termination) (such excess volume in
any Calendar Quarter during the Term is referred to as the “Quarterly Surplus
Volume”) during any of the succeeding four Calendar Quarters, after which time
any unused credits will expire. This Section 7 shall survive the expiration or
termination of this Schedule, if necessary for the application of any Quarterly
Deficiency Payment against any Quarterly Surplus Volume as set forth herein.
Company shall provide throughput capacity at the Terminal to Customer in excess
of the Minimum Quarterly Commitment on an “as available” basis, and any use of
such excess capacity will be subject to the Throughput Charges.

8. Other Charges.

(a) Holdover Fee. If Customer does not remove its Product from the Terminal on
or before the date this Schedule terminates, except to the extent any delay in
removal is caused by Terminal Company, Customer will pay a holdover fee of $0.05
per Barrel of Product per day in addition to any Throughput Charges.

 

2



--------------------------------------------------------------------------------

(b) Additization Fees.

(i) Customer will pay Company $0.061 per Barrel of gasoline injected with
generic gasoline additive.

(ii) Customer will pay Company $0.061 per Barrel of gasoline injected with
proprietary gasoline additive.

(iii) Customer will pay Company $0.072 per Barrel of ULSD injected with
lubricity additive.

(iv) Customer will pay Company $0.072 per Barrel of ULSD injected with red dye.

(c) Blending Fees.

(i) Customer will pay Company a biodiesel blending fee of $0.0651 per Barrel of
ULSD blended with B99 or B100 Biodiesel at a blend ratio of 5% Biodiesel. All
Biodiesel shall be provided by Customer. For Biodiesel blended with ULSD at a
blend ratio higher than 5% the Parties will negotiate in good faith an
alternative blending fee for the incremental Biodiesel in excess of 5%, taking
into account the actual incremental cost of service for providing the higher
blend ratio.

(d) Sampling Fee. Customer will pay a $100 fee per sample for all samples drawn
at Customer’s request excluding any composite samples taken on pipeline receipts
to or pipeline deliveries from the Terminal.

(e) Additive Equipment Fee. In the event Customer installs its own additive
equipment at the Terminal, Customer shall pay Company an additive equipment fee
based on Company’s cost to operate the additive equipment plus a reasonable
return to Company for the operation of such equipment. Customer and Company
shall agree on the additive equipment fee prior to the placement of any
equipment at the Terminal.

9. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Company (i) shall adjust the Throughput Charges, and
(ii) may, in its discretion, adjust each of the Additization Fees and Blending
Fees set forth in Section 8, which adjustments shall be effective as of July 1st
of the year in which such election is made, by multiplying the Throughput
Charges or such fee, as applicable, by an amount equal to a maximum of (a) 1.0
plus (b) a fraction, of which (i) the numerator is the positive change, if any,
in the Consumer Price Index – All Urban Consumers (Series ID CUURA209SA0) (such
index, the “CPI”) during the 12-Month period ending March 31st of such year, as
reported during the Month of April of such year and (ii) the denominator is the
CPI as of the first day of such 12-Month period, provided that if, with respect
to any such 12-Month period, the CPI has decreased during such 12-Month period,
Company may increase fees on the following July 1 only to the extent that the
percentage change in the CPI since the most recent previous such increase in
fees is greater than the aggregate amount of the cumulative decreases in the CPI
during the intervening period or periods. Notwithstanding anything in the
foregoing to the contrary, the first CPI adjustment on July 1, 2014 shall be
based on 50% of the increase in the CPI.

 

3



--------------------------------------------------------------------------------

10. Nominations. Customer shall furnish to Company, by the 20th Day of each
Month preceding the Month of delivery (except for the first Month of the Term,
which shall be on or before the 5th day of such Month), a delivery schedule that
includes the estimated quantity of Products that Customer anticipates delivering
to and receiving from the Terminal during the following Month.

11. Liens. Customer hereby grants to Company a warehouseman’s lien on all of
Customer’s Products in storage at the Terminal for any amounts payable by
Customer to Company that have not been paid when due hereunder. If a warehouse
receipt is required under Law for such a lien to arise, this Schedule will be
deemed to be the warehouse receipt for all Products at the Terminal.

12. Special Termination by Customer. If Customer or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Customer or such Affiliate has made a public announcement of such
suspension, Customer may provide written Notice to Company of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Company. In the event Customer or such
Affiliate publicly announces, prior to the expiration of such 12-Month period,
its intent to resume operations at the Refinery, then such Notice shall be
deemed revoked and this Schedule shall continue in full force and effect as if
such Notice had never been delivered.

13. Effect of Customer Restructuring. If Customer or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Customer’s performance of its obligations
under this Schedule, then the Parties will negotiate in good faith an
alternative arrangement that is no worse economically for Company than the
economic benefits to be received by Company under this Schedule, which may
include the substitution of new commitments of Customer on other assets owned or
to be acquired or constructed by Company.

14. Additional Services. If Company performs additional services at Customer’s
written request, or if Company, upon written notice to Customer, performs any
additional services because Customer’s Product does not meet the applicable
Specifications, Customer will pay Company the cost of such services plus an
administrative fee that is equal to 10% of such documented, invoiced costs.

15. Contacts and Notices.

(a) For Company. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Company shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Sr Mgr Area Pipeline & Terminals, Midwest Operations    Tel:
(901) 947-8479    Fax: (210) 370-5150

 

4



--------------------------------------------------------------------------------

Demurrage Department:    Angela Bailey, Manager Demurrage Transportation    Tel:
(210) 345-2782    Email: demurrage@valero.com Invoice:    Troy Heard, Supervisor
Accounting    Tel: (210) 345-3219    Fax: (210) 370-4355

(b) For Customer: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Customer shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Director Product Supply, Midwest / North Region    Tel: (210)
345-2802    Fax: (210) 345-2660 Invoice:    Troy Heard, Supervisor Accounting   
Tel: (210) 345-3219    Fax: (210) 370-4355

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Company: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   Senior Vice President Customer: VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Rodney L. Reese

Name:   Rodney L. Reese Title:   Vice President

Signature Page to Terminal Services Schedule (West Memphis Terminal)



--------------------------------------------------------------------------------

EXHIBIT A

Specifications

Unless mutually agreed to, Products shall meet or exceed either those published
specifications for gasolines, diesel fuels and kerosene then in effect for
Colonial Pipe Line destination points, or those specifications that meet
applicable ASTM and state or federal requirements.